 42DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe evidence of the female employees nor of Peterson was cause for discharge orreinstatement."In deciding whether to reinstate Lazaro, Gervase and Bjornsonconfined their investigation to Penzo(the only employee interrogated by Bjornson),Peterson,Bluis, and possibly one other, most of them employees of long standing andallof them known to be antiunion.None of them was closely associated withLazaro in the performance of his work or otherwise.I am convinced that theirtestimony, like the testimony of the female employee, was tailored to fit what theybelieved to be the wishes of Respondent's representativesIn addition to Paul and Miguel Rodriguez,whose testimony has been related above,the Union called Santos Diaz, who worked in the same area as Lazaro and ate lunchwith him and had a locker next to him,James Owens, and Jafus Jackson, whoselocker was near Lazaro's.Theytestified that they had never seen Lazaro with aknife or gun,or heard from any employee that he had been seen with either. PaulRodriquez and Jackson testified that Lazaro did carry a black bible.Jackson on oneoccasion discussed the text which Lazaro had preached one Sunday.Lazaro denied while testifying all of the testimony of Respondent'switnesses onthe relevant matters.He never possessed a gun or knife,other than a scraper orknife he used in his work,furnished by Respondent.He made no threats of anykind to anyone.He did not threaten to shoot the bosses.He possessed no bookof black magic or any book of names of those opposed to the Union, or say to any-one that he did.He testified that he never talked with Bluis,Penzo, or Jacquotabout the Union because it was well known that they were in the confidence ofRespondent.Lazaro is an ordained minister.He left Cuba because he believed the govern-ment to be hostile to his religion.He now preaches in this country.A letter fromJames Lambert Kidd,pastor of the Wellington Avenue Congregational Church inChicago, received in evidence without objection,states that Lazaro is an active mem-ber of his congregation whose employment by Respondent was secured by his church,that the charge that he threatened anyone with a gun is incredible as being utterlyforeign to his nature.I credit Lazaro's denials in their entirety.There is no credible evidence in therecord that he threatened anyone with either a knife or gun, or made threats of anyother kind to any employee.RECOMMENDED ORDERI renew my recommendation that Lazaro de Lazaro be reinstated with backpay.sit is difficult to understand why this testimony should have been adduced,in view ofPresident Gervase's view of the matter.CornwellCompany,Inc.andMaynardN. Whitneyand UnitedFurniture Workers of America,AFL-CIO.Cases 25-CA-1912,1952, 2106, and 2185.June 10, 1966DECISION AND ORDEROn March 15, 1966, Trial Examiner Eugene F. Frey issued hisDecision in the above-entitled proceeding, finding that the Respond-ent had engaged in and was engaging in certain unfair labor prac-tices, <and recommending that it cease and desist therefrom and takecertain affirmative action, as set forth in the attached Trial Examin-er'sDecision.He further found that Respondent had not engaged incertain other unfair labor practices alleged in the complaint.There-after, the General Counsel and Respondent filed exceptions to theTrial Examiner's Decision and supporting briefs.159 NLRB No. 21. CORNWELL COMPANY, INC.43Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with these cases to a three-memberpanel [Members Fanning, Brown, and Zagoria].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the TrialExaminer's Decision and the entire record in the cases, including theexceptions and briefs, and hereby adopts the findings, conclusions,and recommendations of the Trial Examiner.[The Board adopted the Trial Examiner'sRecommendedOrder.]TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThe issues in this case are whether Respondent,Cornwell Company,Inc. (1)in late 1964, and 1965,interrogated and threatened employees,and discharged andlaid off certain employees,because of their activities on behalf of the. above-namedUnion,in violation of Section 8(a)(3) and(1) of the National Labor RelationsAct, as amended,20 U.S.C.et seq.(herein called the Act),and (2) whether suchconduct violated a settlement agreement executed on July 8, 1964, in Cases 25-CA-1912 and 25-CA-1952 by Respondent,so as to warrant withdrawal of approval ofthat agreement by the Regional Director for Region 25 in March 1965, and (3)assuming the withdrawal was proper,whether Respondent had violated the Actby similar conduct toward employees in 1963 and up to July 1964.The issues arise on complaints filed on various dates in 1964 and 1965 byGeneral Counsel of the Board acting through said Regional Director,and amendedat the hearing,' and answers duly filed by Respondent admitting jurisdiction butdenying the commission of any unfair labor practices.2A hearing on the issueswas held on due notice beforeTrialExaminer Eugene F. Frey at Paoli and FrenchLick,Indiana, on various dates between July 19 and October 30, 1965, in whichall parties participated fully through counsel.All parties waived oral argument,but General Counsel and Respondent have filed written briefs which have beencarefully considered in preparation of this Decision.Upon the entire record in the case and from my observation of the witnesses,Imake the following:FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERRespondent is an Indiana corporation with its principal office and place ofbusiness in Paoli, Indiana, where it makes, sells,and distributes wood products.During the year 1964and since,Respondent in course of its business has had bothdirect outflow and inflow of products and materials annually between its plant andpoints outside the State of Indiana valued in excess of $50,000 for each type offlow.Respondent admits and I find that it is engaged in commerce within themeaning of Section 2(6) and(7) of the Act.-H. THE LABOR ORGANIZATIONThe Union abovenamed is alabororganizationwithin themeaning of Section2(5) of the Act.1 The complaints issued after Board investigation of charges filed as follows: in Case25-CA-1912 by Maynard N. Whitney on February'25, 1964; 'in Case-25-CA-1952 by theUnion on April 28,May 6,'and 21,1964 ;,In Case 25-CA-2106 by the Union on' January 18,1965; and in Case 25-CA-2185 by the Union on April 5, 1965.2 All complaints were consolidated for hearing by the Regional Director on May17, 1965. 44DECISIONS OF NATIONAL LABOR RELATIONS BOARDIII.THE ALLEGED UNFAIR LABOR PRACTICESA. The Union's campaign and workers' activitiesThe Union began its campaign at Respondent's plant when its organizers metwith a few employees of Respondent on August 13, 1963, at the home of employee(Ernest)Dale Edwards in 'Hardinsburg, Indiana, which is about 14 miles awayfrom Paoli and Respondent's plant.The union men attended at the request ofEdwards and his brother, Clarence, also an employee, who had set up, and invitedothers to, the meeting.The same workers and a few others attended anothermeeting with Union at the same place on August 22. Sometime late in 1963,some workers created the,Cornell Organizing Committee consisting of at least 10employees, including Dale Edwards, Franklin S. Tillett, Robert H. Collins, JoyLongest, and June Hopper.Members of the Committee attended weekly unionmeetings in 1964 and actively assisted the union agents in getting authorizationcards signed by employees both in and out of the plant.Edwards, Collins, andTillettalso participated openly in distributions of union leaflets at the plantentrances at various times in 1964 before the first election of March 27, 1964, inthe following months up to the second election of July 31, 1964, and thereafter.After the Union lost the first election, the Board on June 15, 1964, issued itscomplaint in Cases 25-CA-1912 and 1952, charging Respondent with various viola-tions of Section 8(a)(1) and (3) of the Act.On July 8, 1964, Respondent, Whit-ney, and the Union executed an agreement which settled the issues raised by thecharges of Whitney and the Union in those cases, and provided that the first elec-tion be set aside and a new one held pursuant to a consent agreement of theparties.The Regional Director approved the settlement July 10, 1964, the newelection, was held July 31, 1964, and on September 17, 1964, the Regional Directorclosed both cases on the finding that Respondent had complied with the termsof the settlement, but conditioned the closing on continued observance of thoseterms.Thereafter, on investigation of charges filed by the Union in Case 25-CA-2106, the Regional Director on March 10, 1965, rescinded his approval of thesettlement agreement, and on March 11, 1965, issued a consolidated complaint inCases 25-CA-1912, 1952, and 2106, charging Respondent with various violationsof Section 8(a)(1) and (3), covering conduct before and after the settlement.The, Union continued the distribution of 'leaflets at the plant through December1964, and in February 1965, conducted another short drive for authorization cardsfrom February 10 through 14, 1965.B. Respondent's knowledge of the employees'activities,and reactionsthereto 3A few minutes beforethe initial workers' meetingwith the Union at 7:30 p.m.on August 13, 1963, while Dale Edwards was standing in his front yard,Respond-ent'spersonneldirector, John Luckett, drove slowlypastEdwards'house in acompany buck.SeeingEdwards in the yard, he waved tohim, andEdwards wavedback.Someminuteslater,Luckett drove the truck slowly back in the other direc-tion pastthe house, and 2 or 3 minutes later other workers saw him pass thehouse slowlyin the originaldirection.The next day, as Edwards was coming intowork, he overheard Luckett ask employee Edward Gorlo "if you had a nicemeetinglast night?" Gorlo's reply does not appear, and Luckett said nothing more .4Maynard Whitney had attended the,second union meeting on August 22, 1963,at Edwards' home, and a third on Sunday, August 25, at the home of Junior LeeEstes.On MondaymorningLuckett asked Whitney at the plant if he knew any-8At the outset of the hearing,I restrictedGeneral Counselin his case-in-chief to proofrelating to allegations of unlawful conduct by Respondentafter the date of thesettlementagreement,and allowed him to present proof on presettlement conduct only after conclud-ing that he had adduced proof ofa prima faciecase on postsettlement unlawful conductwhich tended to indicateprima faciethat Respondent had breached the agreement bysuch conduct which justified the abrogation of the agreement by the RegionalDirector.Hence after hearing all proof of General Counsel on post- and pre-settlement conduct, andall Respondent's proof in support of its defensesthereto,I am considering all presettlementconduct of Respondent,not only on its merits, but also as background evidence which bearson Respondent'smotives in Its postsettlement conduct.SeeLock Joint Pipe Company,141 NLRB 943, 944, andNorthernCalifornia District Council ofHodcarriers(Joseph'sLandscaping Service),154 NLRB 1384.4I find these facts on credible testimony of Edwards,Junior Lee Estes, andCharlesHammonds. CORNWELL COMPANY, INC.45thing about a, meeting at Estes' home on Sunday.Whitney said, "no," that hehad visited a relative that afternoon.Luckett toldWhitney to tell Estes to "keephis nose clean" and "stay away from those meetings." 8Bayless Fancher, an elderly man of 65 who had worked for Respondent sinceat least 1955, was injured at the plant August 15, 1963, and confined to bed inhis trailer home from August 16 onward.On the 16th, Luckett visited him there,in accordance with his usual practice where employees were out with illness orinjury, and talked with Fancher about the injury, the necessity of X-rays, and triedto comfort him by saying he was covered by plant insurance and need not worryabout compensation, and that Luckett would get him whatever he needed. In thediscussion, Luckett asked Fancher if he knew anything about the union activities.Faucher replied, "not that amounts to anything."Luckett then told him to "listenand keep your ears open," and if he found out anything, to let Luckett know.Thereafter, while confined to his home with the injury, Fancher allowed workersto hold several union meetings in his home, but never made any reports on themtoLuckett.After Fancher was able to leave his home, though not yet wellenough to return to work, he visited the plant office periodically to pick up hisinsurance checks.On one such visit in November 1963, Luckett asked him whetherhe had been holding union meetings in his trailer.Fancher said he had.Luckettthen said he wanted to tell Cornwell about it, so' he left the office and came backwith Cornwell, who asked Faucher the same thing and got the same reply, withFancher explaining that Luckett had wanted him to find out about union activities,and saying "how better would you find out than having a meeting in your ownhome?"Cornwell asked Fancher who had attended the meetings, and Fancherreplied that he knew their faces, but not their names.6On an unidentified date in late October or early November 1963, shortly afterWhitney had solicited an employee in the plant to sign a union card, Luckett camepastWhitney's workplace and asked him if he knew anything about the Union.Whitney said no.Nothing further was said.On an unidentified date in the week ending November 17 or 24, 1963, someemployees held a union meeting about 7 p.m. at-the Hill Top restaurant, a truckstop on the main highway about 7 miles outside Paoli.The meeting was sched-uled for the restaurant, but so many workers showed up that it was moved to abunkhouse directly across the road.Shortly after the meeting convened, Luckettand one Vick Warher, a restaurant proprietor who ran a food concession at theplant, drove up and parked alongside the bunkhouse in Warner's car, to have adrink.While parked there, workers in the meeting noticed the car and sawLuckett apparently looking toward the restaurant, where some of the employeeshad their cars parked.After parking about 5 minutes Warner drove the car upthe road a short distance, turned around and came back, parking at one end of therestaurant, where workers noticed Luckett pointing toward some of the parked cars.At no time did Luckett look towa l or appear to be watching the bunkhouse, andthere is no proof that he actually saw any employees either at the restaurant orbunkhouse.On an unidentified date in November, Luckett approached employee CharlesHammonds in front of a tavern in Paoli, and asked him what he knew about"this union."Hammonds said he did not know much. Luckett replied "Youought to."On an unidentified date in November or December 1963, Dale Edwards metLuckett in a tavern in Paoli, where they bought each other beer and talked, as6I find these facts from credited testimony of Whitney, which is not specifically deniedby Luckett.61 find these facts on credited testimony of Faucher, as corroborated in large part byadmissionsof Luckett and Cornwell as to both incidents.As to the November talk, I noteparticularly Cornwell'sadmissionthat,while vague about details, he probably askedFaucher "why are you having union meeting?" which I think induced Faucher's replyabout Duckett's prior request to engage in surveillance.This clearly indicates Cornwellhad more than a passing Interest in the worker's union activities, particularly since hereadily came to talk to Faucher when Luckett indicated he thought Faucher had something"important" to say.While I have no doubt that Faucher was an old, garrulous workerwho often had engaged Cornwell in talk on many things over the years, I cannot acceptLuckett's and Cornwell's claimsthat everything Faucher said about the union and workeractivities was volunteered, In light of the above admissions.Cornwell also admitted that,as a result of his many talks with Faucher, some about the Union, he never could figureout whether Faucher was "for me or for the opposition," meaning the Union. 46DECISIONS OF NATIONAL LABOR RELATIONS BOARDtheyhad often done in the past.During the conversation, Luckett askedEdwards "why in hell did you start this union?"Edwards denied that he had,and Luckett asked him if he would tell that to Gene Cornwell.Edwards saidhe would.Luckett said Cornwell was not available at that moment, but he wouldbring Cornwell to Edwards' house that night to talk about it.Neither officialappeared at Edwards'home that,evening?On an unidentified data "in `January 1964, Luckett called employee ArvelSkidmore to his office, then-took him out to the Coke machine, and on the wayasked Skidmore if he knew anything about the Union, and could tell Luckettanything about it.Skidmore said; no, to both questions.Luckett then askedifhe rode to work with Estes and Hammonds. Skidmore admitted he did.Luckett asked if they ever talked about the Union, and Skidmore said, no.Theywalked back to the office, and as they parted at the office door, Luckett said,"let's _ keep this small union talk to ourselves."Skidmore replied it was "damnsmall union talk."On an unidentified date in February 1964, Luckett askedSkidmore at his workplace how he and the Union were "getting on." Skidmoreanswered that he did not know much about it, as he had not attended a meetingin 3 or 4 weeks. Luckett replied, "That's a boy, we have been d- good toyou," to which Skidmore admitted "yes, you have."On February 14, 1964,Luckett visited Skidmore's home where his wife said he was out shopping.Luckett asked her with whom Skidmore rode to work. She replied, CharlesHammonds.He then asked if her husband had said anything to her about theUnion.She replied no.Luckett then said "tell Arvel I hope he keeps working,"and left.Mrs. Skidmore related this talk to her husband.This visit was unusualin that Luckett had never visited their present home before, although he had attimes visited them at their former home, both socially, to aid them with loansand to buy squirrels from them.8On February 6, 1964, the Union scheduledameetingat7:30 p.m. foremployees at the Mineral Springs Hotel, on the square in Paoli.Dale Edwardsattended the meeting and, a few minutes before it started, met Gene Cornwellin the hotel lobby when the latter came in to buy a newspaper, Edwards cameover to Cornwell who said, "I see you are having a meeting." Edwards admittedit,and invited him to come into the meeting.Cornwell declined, saying toEdwards "Dale, don't you know you are a dead duck" Edwards asked whathe meant by that, Cornwell said he would tell him later, and walked out.About10minutes later, while the meeting was in progress, Cornwell walked in thelobby again, bought cigars at the desk, looked around, and then walked out 9During the evening of February 11, 1964, Edwards and Union OrganizerCharlesMcCormick had been traveling around West Baden, a few miles fromPaoli, to solicit employees living in that area.Shortly after they went to a localrestaurant for dinner, Luckett and Carl Flanigan, an officer of Respondent, andtheirwives came in for dinner.LuckettsrvEdwards and McCormick andcame over and sat at their table, asking if they were "electioneering" amongemployees in the town, saying that if they were, he would give them the namesand addresses of all the employees they wanted.Edwards admitted they weresoliciting employees, and said they did not need names and addresses.Hestarted to introduceMcCormick to Luckett, but the latter said "I know whohe is, he's the union man." Luckett asked Edwards why he wanted' a union inthe plant, reminding Edwards "Hasn't the Company treated you right, loanedyou money and done you good?" Edwards replied that it had. Luckett asked"what is it then?"Edwards replied that the cost of living "did not comparewith our paychecks."Luckett asked McCormick why they were "picking -din"Respondent.McCormick denied he was "picking on" anyone.Luckett thenmentioned a plant in another town which had lost business,reduced its" work7 The above findings are based on credited testimonyofWhitney,Estates,Charles Ham;monds,Edwards, and Faucher,as corroborated by admissions of Luckett.Testimony ofLuckett in conflict therewith is not credited,for reasons noted below..sThe talks with the Skidmores are found on credited testimony of husband and wife, ascorroborated in part by admissions of Luckett.His categorical denials of some of thetalks, and other testimony,in conflict'with-the findings,is not credited for reasons notedbelow.G These facts are found on credited testimony of Edwards, as corroborated in part bythat of Charles McCormick and admissions of Cornwell.Testimony df any of thesewitnesses in conflict'therewith is not credited." ICORNWELLCOMPANY, INC.47'force, and gone out of business after it was unionized.McCormick argued thatthiswas different from what Luckett had been telling employees about thatplant.Luckett then asked McCormick what the union dues would be, andMcCormick replied $3 or $3.50 a month.Luckett then said "Let's make that$7 a month, and the Company and the Union can split it and both make somemoney out of it."Edwards objected, saying "wait a minute, where does thatleave me and the employees?"After further talk about the Union's dues at otherplants,Luckett left them to put in his order for food at his own table, thenreturned, and asked Edwards again what "we have done to you?"Edwardsreplied that he had nothing against the Company, it had been good to him, butthe workers needed a union to get more wages.Luckett reminded him that theCompany had got him out of jail and fed his children when they were hungry.Edwards admitted this.Luckett then said he could not understand why "you do-this to us."McCormick said at this point that Edwards had a right by lawto do what he was doing, and he was doing what he thought was right.AtthispointFlanigan came over, told Luckett his dinner was served, that heshould eat because Flanigan did not think Luckett could change their minds,"those people'sminds are already made up." Sometime the next day, Luckettapproached Edwards at work, and apologized for his remarks, saying he meantnothing by them, they-had been caused by his having a few drinks.10On February 18, 1964, Foreman Harold C. Lamp approached employee EdnaMorris at her workplace and said that if the Union came into the plant, shewould have to pay her own insurance. She replied that she knew somethingabout the Union as she had worked with the "head union." Lamb asked if thatwas "the same AFL-CIO" as was trying to get into the plant. This talk was inthe presence of another worker.On March 25, in the presence of the sameworker, Lamb suggested to Morris "vote for Goldwater." She asked "Why Gold-water?" and he pointed to himself and said "Me." She replied "My husbandwon't vote anything but yes," to which he rejoined "you better change yourmind."On March 27 just before Morris went to vote, Lamb reminded her ather work station, and others nearby, that they should go to vote, and told Morrisshe had "better vote no." She replied she would 'not vote anything but yes.Lamb then said that if she did not waht to work, he would have to let somebodywork who did not want a union. She replied she had been working there toolong to walk out.He then said that if she voted for the Union, "you vote your-self out of a job," that she would have to pay her own insurance, and the Unioncould not hold her job, could not get her any more money than what the Com-pany would pay.AfterMorris had voted Lamb came to her again and, in thepresence of another worker, said "you better get all your sows bred." itIn January and February 1964, and up to the first election, union agents fre-quently distributed union leaflets at the main plant entrances with the assistanceof various employees, including Edwards, Longest, Collins, and Hopper.Luckettreceived at least six of the leaflets, given out in this period, which named specificemployees and their union activities, and I find that Respondent learned throughthe open, distribution of leaflets about the general, progress of the union campaignas disclosed therein.In addition, various employees active in the campaign, likeEdwards, openly wore blue-white union buttons on their clothing in the plant,which stated the name of the Union, as well as "Vote UFWA" in distinctivewhite lettering on a dark blue background.On March 4, 1964, 12 employees, including Estes, Longest, Hammonds, DaleEdwards, Charles Richardson, and James-R. Haley, signed and sent Respondenta letter stating that they had joined together as the "Cornwell Organizing Com-mittee" of the Union, that many workers had, signed union cards, that the 12were "leading this campaign" and intended to solicit employees to join theUnion, and to engage in lawful and protected union activities, and in effect askedthe Company not to, interfere "with our self-organization effort in any way thatiscontrary to natioal labor-management policy."Respondent received the let-terMarch 5, and shortly thereafter Foreman Harold Lambdin, supervisor ofLongest, after a short talk with Luckett near Longest's workplace, came to her,10 The above facts are found on credited testimony,of Edwards and McCormick.. Luckett.-,"These findings are l based on credited testimony of Morris,which is mostly'uncon-tradicted.Testimony of-Lamb denying portions of'the March 25 talk and the making ofany threat of job loss, in general terms, is not credited., 48DECISIONS OF NATIONAL LABOR RELATIONS BOARDsaidRespondent had received a' letter, and he had "granted my rights back."Longest did not understand what Lambdin meant by this, and he neverexplained.12When the Union lost the first election, the results became known at once toworkers and management.On Monday, March 30, Foreman Lloyd Gilliatt askedRichardson, within hearing of employees Hammonds and Haley, where his unionbadge was.Richardson said he threw his away.Gilliatt commented "you putthem away too late, didn't you?" 13DuringApril 1964, Board agents were apparently taking statements fromemployees in and around Paoli in course of investigating the charge in Case25-CA-1912.On an unidentified date in April, after Arvel Skidmore had givena statement to them, Luckett and Warner, the restaurant man, had a talk withSkidmore at his home about picking wild mushrooms, and in course of the talk,Luckett asked Skidmore if he had "ever withdrawn those statements." Skidmoresaid he had not.Luckett commented that "there was nothing but a bunch ofdamn lies, that were told on me." Skidmore replied that he had not told anylies,but did not know about anyone else.On May 18, 1964, Skidmore gave aBoard agent another statement in Paoli, then went to a tavern in town where hesaw Luckett and Edwards dunking beer.As Skidmore joined them, Luckett said,"I see they have got you up there, too, Arvel!" Skidmore did not answerLuckett then asked "Have you ever withdrawn those statements you made'?"Skidmore did not reply.After Luckett left the tavern, both employees went to theBoard agent to give him additional statements.14From all of the above facts it is clear beyond question that Respondent gotwind of the organizing campaign almost at the outset, and that management,particularlyLuckett, the key personnel official, made deliberate and constantefforts to discover the nature and extent of the employees' union sympathies andactivities in talks with employees, particularly the leading union adherents, andthat Respondent thereby displayed a far from casual interest in that subject, whichisa realm of worker activity protected by the Act and in which the employernormally can have no legitimate interest under the Act. I also find that the var-ious remarks by Luckett and others to employees found above also show Respond-ent'sdefiniteunion animus.While there is nothing unlawfulper sein suchemployer interest and union animus, Board experience over the years shows thatsuch interest and animus may often be translated into coercive and discrimina-tory action toward employees because of their union or concerted activities.Withthis in mind I turn to an appraisal ofC. Respondent's postsettlement conduct1.Alleged interrogation, threats, etc.In the 4 months between the first and second election, the Union continued itscampaign by continued attempts to get authorization cards signed, and distribu-tion of a few leaflets outside the plant by union adherents, including Tillett andothers.In additionsome unionadherents, including Collins,Hopper, and TroyKennedy, and committee members Kennedy, Tillett, Longest, and Edwards, openlydisplayed their union affiliation during working hours in the plant in the last 4"These factsare basedon uncontradicted testimony of Longest and documentary proof13This talkis found on credited testimony of Haley and Hammonds.Conflicting testi-mony of Gilliatt is not credited.Richardson,who stillworks for Respondent, was notcalled to supportGilliatt'sdenials.14 Except where I have noted a finding is based on uncontradicted testimony,the findingsabove are made on credited testimonyof the employeesinvolved, as corroborated in largepart by admissionsof Luckett,Cornwell,and other company officialsinvolved.I do notcredit categorical denials byLuckett of remarks attributedto himby employeesas abovebecause in many instancesLuckett admittedhe did not even recallconversations, whileadmitting the existence of the circumstances thereof, and made only general denials basedlargely on his claim that he never even broachedthe subject of the Union to employeeson the advice of counsel.The general denials are not credited,either, becauseof the un-usual number of times he appeared on the scene,without satisfactory explanation, whenemployees were holding meetings or engaged in other union activities,his prominence inquestioning workers and arguing with them aboutthe Union,all of which demonstrateda far more than casual interest in the Union and the workers'Interest in it.For the samereason,I do not credit denials by various supervisors and foremen of remarksattributedto them,as found above,or theirknowledgeof the existence of union buttonsin the plant. CORNWELL COMPANY, INC.49weeks before the secondelection,by wearingone or more union badges such asdescribed above, which were quite noticeable and easily readable froma distanceof a few feet. I find that Respondent was well aware of this activity,for at leastone occasion in the 2 weeks just before the secondelection,Luckett noticedTillettwearing one badge when Tillett came into the office, saw thatitwas onehe had notseenbefore, so asked Tillett if he could look at it.When Tillett said,yes,Luckett examineditclosely, askingif it was a new badgeand commentingthat it was different from those he hadseenbefore.In the periodbefore andbetween the two elections, Luckett had noticed workers wearing three or fourdifferent badges, one of them a green pro-Cornwell badge and the others pro-union.15Since the badges were worn openly so that they could be noticed andread by anyone in the plant, including plant officials, I find nothing coercive orunlawful in Luckett's examinationand limited comment about Tillett's new badge,which contained no coerciveor antiunionstatements, direct or implied.About a week after the second election, which the Union lost, Collins and ChiefInspector Don Wilson weredrinkingCokes at lunch hour at a Texaco service sta-tion across the street from the plantAs they walked back to the planttogether,Wilson asked Collins wherehis unionbuttons were.Collins said they were inhis pocket.Wilson then said, "you had better throw them away or you will getfired."Wilson corroborates Collins' story of this incident, denying only the lastremark attributed to him, but I do not credit this denial, for while both witnessesadmitted that they met often at the station with other .workers, to eat lunch ordrink Cokes at lunch or rest periods, and the two often joked with each other(Collins did not work under Wilson), Wilson admitted that there was no jokingor laughing during this interchange, hence I conclude that both the inquiry andensuing suggestion and warning of discharge were reasonably calculated to restrainCollins in his active union adherence.Though they were made in a short, appar-ently casual, talk, I find that Respondent thereby violated Section 8(a)(1) ofthe Act.Ifind from uncontradicted testimony of June Hopper that on August 3, theMonday following the second election, Wilson came up to Hopper at work andsaid, "They will be doing you like they did me, kicking you down over the hill."While the recordcontains no explanationof what "they" had done to Wilson,the latter phrase was a plain warning of discharge,in a colloquialform often usedamong working people, that some detriment might come to Hopper, and since itcame right after the secondelectionto a worker whoseunion activitieswere openand well known to Respondent, she could reasonably interpret Wilson's remark asa threat of reprisal such as discharge for her unionactivities.Ifind thatRespondent thereby violated Section 8(a)(1) of the Act.16I find from credited testimony of Collins and Luckett that shortly before thepresidential election of November 1964, Luckett met Collins in the Texaco sta-tion aforesaid, saw him wearing a large "LBJ" pin, and commented that that pinlooked better "than those pins you wore all summer.", Luckett waswearing anLBJ pin himself (he was working actively for the Democratic Party in Paoli),and Collins lookedat it,grinned,and complimented him on wearing it.Luckett'scomparison of the political pin with the union badges was clearly an opinionwhich at most indicatedhis continuing awarenessof Collins' prounion sympathiesand Respondent's dislike of the Union, but in the context I find nothing coerciveor threatening in the remarks which indicates any violation of the Act.On an unidentified date in February 1965, Troy Kennedy solicited_, anotheremployee, Jerry King, in the plant at break time to sign a union card, in thepresence of two other employees.While talking to King, Kennedy was holdingseveral union cards openly in his hand, and King had one in his hand.Whilethus engaged, their foreman, William Brinson, walked up and said to them, ,Don'tyou guys know you can get fired for doing this?" 17Respondent's only defenseto this is an intimation in its brief that Brinson may have been warning theemployees about possible violation of a well-known company rule prohibiting soli-11These facts are based on credited testimony of the employees above-named, docu-mentary evidence, and admissions of Luckett.19For reasons noted in discussion of Tillett's discharge, I make no finding of violationof the Act from a- discussion of Cornwell and Clovi.Apple in October at the latter's Texacostation while both employees were on the premises.111 find these facts. on credited testimony of Kennedy, and do not credit Brinson's baredenial of the incident, in view of my finding of Respondent's deliberate interest in andawareness of the union activity, and its hostility to the Union as found above.243-084-67-vol. 159-5 50DECISIONS OF NATIONAL LABOR RELATIONS BOARDcitation and distribution' of literature by employees in the plant during workingtime, and during nonworking time in work areas.Assuming the validity of therule, the defense still appears untenable because Brinson apparently did not men-tion the rule to the workers nor explain to them that the solicitation was goingremarks would reasonably tend to warn the workers that mere solicitation for theUnion could lead to discharge, and were thus violative of Section.8(a) (1) ofthe Act.The threat of discharge to Collins, Hopper, and Kennedy found above, occur-ring after execution of the settlement, were violations of the Act which clearlybreached the obligations placed on Respondent by the settlement agreement andwarranted the Regional Director: in rescinding his approval of it.This opens upfor review Respondent's presettlement conduct found above, and I now find thatsuch- conduct violated Section 8 (a) (1) of the Act as follows: 18(1)Luckett's apparent surveillance of the union meeting at Edward's home onAugust 13, 1963.While Luckett denied that he knew a union meeting was in prog-ress at Edward's house, or that he saw any workers congregated there, he claimsthat he often used this particular road 25 to 50 times a year just to "go' for adrive in the country" with his wife in their car or otherwise in the company truck.However, he gives no credible explanation why he usually found this particularroad attractive for an evening drive, where it was unpaved and graveled and about15 miles away from Paoli and his own home.While testimony of other witnessesindicates that all other employees present were inside the house and not visible fromthe road, Luckett does not specifically deny that he passed the house three timeswithin a short space of time on this evening.These circumstances, combined withhis query of Gorlo the next day,19 satisfy me that Luckett repeatedly passed thehouse on this occasion in an effort to find out who was at the meeting, and thathis patrolling of the road in this way was well calculated to exert a restraininginfluence on the concerted activities of the workers who saw it, and thus consti-tuted an unlawful attempt at surveillance of such activities, in violation of Section8(a)(1) of the Act.The prompt-interrogation of another employee about themeeting the next morning was likewise coercive and violated the Act.20(2)Luckett's interrogation of Whitney on August 26, 1963, about a meeting ofthe 25th, with a warning that Estes "keep his nose clean" and "stay away fromthose meetings," which was a coercive warning that they avoid union activity underpain of Respondent's displeasure.(3) Luckett's interrogation of Fancher on August 16, 1963, with his suggestionthatFancher engage in surveillance of union activities, and report thereon toRespondent.-(4) Luckett's and Cornwell's interrogation of Faucher in November 1963, aboutholding union meetings and identity of workers who attended them.(5) Luckett's interrogationofWhitney in October or November 1963.(6)Luckett's apparent surveillance of a workers' meeting at Hill Top Tavernlate inNovember 1963.(7)Luckett's interrogation of Hammonds and Edwards in a Paoli tavern inNovember and December 1963.(8)Luckett's interrogation of Skidmore in January and February 1964, with animplied promise of continued favors if he refrained from attending union meetings,and the interrogation of Skidmore's wife in February 21(9)Cornwell's surveillance of a union meeting at the Mineral Springs Hotel,Paoli, on February 6, 1964, with his thinly veiled threat of reprisal in his remarkto Edwards, "don't you know you are a dead duck?"isHermann Equipment Manufacturing Company, Inc ,156 NLRB 716;Bangor Plastics,Inc.,156 NLRB 1165.19Luckett categorically denied the query of,Gorlo, but Gorlo was not called by Respond-ent to support his denial.21While uncontradicted testimony of Edwards and others show that they saw a com-pany truck pass his house the night of the next meeting, August 22, there is no credibleproof that Luckett or any other company official or worker was driving it, and in the faceof Luckett'sdenial of surveillance of union meetings, the record would only support aspeculation that Luckett or some other company official drove the truck, but this is notsubstantial proof, hence I cannot find unlawful surveillance on August 22.111 find no violation from Luckett's equivocal remark "tellArvelI hope he keeps work-ing" following his query of Mrs Skidmore about her husband's remarks about the Union. CORNWELL COMPANY, INC.51(10) Luckett's interrogation of Edwards in West Baden, on February 11, 1964.(11) Lamb's interrogation of Morris on February 18, 1964, and his thinly veiledthreat on March 27, 1964, of loss of work and benefits if she voted for the Union.(12) Luckett's interrogation of Skidmore in April and May 1964; about his giv-ing of statements to the Board and withdrawal thereof.22 - ,2.The Williams-Clark incidentDorothy E. Williams workedfor Respondentfrom August 1964, until March 16,1965, when she quit.Her father, Virgil Clark, had' worked for the Respondentsince about 1957.On May 20, 1965, the Union filed a charge in Case 25-CA-2232 alleging that she was unlawfully discharged'by Respondent, and Respondentgot notice of the charge in due course. - Her husband, Harold Williams, hadworked for Respondent from 1957 until January 9, 1965, when he went on sickleave dueto aninjury.On May 26, 1965, whilevisiting the plant during sickleave to pick up an insurance check, Harold asked Cornwell at his office for apersonalloan.Inthe discussion, the subject of the above charge against Respond-ent was brought up and Cornwell asked what Mrs. Williams could charge againstthe Company after quitting her job, commenting that he thought it "ridiculous"that she should make any charge after quitting.He also said to Williams "I wishyou would talk to your wife and see if she would drop the charges."Williamsdenied his wife had quit, saying she was dismissed.Cornwell asked Williams howmany relatives he had working in the plant.Williams replied, two brothers-in-lawand his father-in-law, Virgil Clark.Cornwell asked what his wife was doing, andWilliams said she was workingin anotherplant in Salem, Indiana.For some time before May 26 Clark had been absent from the plant on sickleave.On Saturday, June 12, Luckett met Clark and his wife in a store in Paoli,asked Clark how he was feeling and Clark replied that he was being released byhis doctor.Luckett asked if he had a written release, and Clark said, yes.Luckettthen told Clark to come in to the plant Monday. Clark also mentioned that hisdaughter, Mrs. Williams, wanted to see Luckett.Luckett said he would talk to herany time.On Monday, the 14th, Luckett saw Clark in Paoli and gave him a rideto the plantAs they drove up, Cornwell also arrived, and the three walked intothe office together, where Clark handed Luckett a note dated June 13 and signed byMrs.Williams, in which she wrote "John,I'm going todrop all the charges I'vegot againstCornwell Co because I didn't want to do anyway. I just wanted tofind out why I couldn't draw my checks take care of Dad and give his job to him.My unemployment (sic) checks is all I wanted in the first place, and no hard feel-ings."Luckett told Clark this was a "nice gesture" by Dorothy, and asked him ifshe was willingto sign a letterto that effect, and where they could find Dorothy.Luckett had his secretary type twoletters tobe signed by her and Clark.Clarkthen showed Luckett arelease fromthe doctor, in which the latter recommendedthat Clark should do only light work,23 andLuckettsaidhe would see about find-ing light work for him.Clark said he did not care what he did,evenif it wascleanupwork.Luckett told Clark tocomein the next day, and he would give hima grasscutting and rakingjob.Luckett and Clark then drove in a company truck toClark's home, where Mrs. Clark said Mr. and Mrs. Williams had gone to the homeof Arvel Skidmore. - Luckett verified this by telephone, and then he and Clarkdrove to the Skidmores where they met Dorothy. Luckett told herhe had somepapers forher to sign,that "wegot it fixedup so you won't haveto goto court,the chargesagainstthe Company will be dropped, and your daddy will come backto work."Dorothy thensigned oneletter purportingto statethe circumstances andreasons for her quitting her job on March 17, and that the only reason she was"involved"in an unfairlabor practiceagainst Respondentwas because she had beentold a charge must be filed before she could get unemploymentcompensation.The letterwas also signedby Clark and her husband,as witnesses.At the sametime, Clarksignedthe otherletter,which corroborated the statements in Dorothy'sletter, and both Williams'signed it as witnesses.24Luckett told Clark to come tothe plant the next day to go to work.At the same time he asked Harold Williams211 find no violationsof the Actin other remarks of company officials or supervisors toemployees found above,because such remarks are either equivocal or legitimate expressionsof opinion or otherwise noncoercive,whether considered alone or in context, as the casemay be.av Clark had previously done heavy work in the plant lumberyard.a*Luckett had Mrs. Clark sign both letters as witness later that day. 52DECISIONSOF NATIONALLABOR RELATIONS BOARDhow he was,and said that,if he had his release from the doctor, his job was stillopen and he should come back to work.As Luckettand Clark were leaving, Mrs.Williams asked Luckett for a loan of $1 to buy gas and groceries.Luckett saidsure, he would loan her $2, if she needed it, and then he handed her $2. Clarkreturned to work June 15.25The letters were sent by Respondent's counsel to theBoard's Regional Office on June 15, and on June 23 the Regional Director approveda withdrawal of the charge involving Mrs. Williams.Dorothy Williams also testified that in her talk with Luckett,she read the letterhe gave her, and said it was "not right," and that he then made the remark foundabove.Harold Williams corroborated his wife's story,adding that after Luckettsaid her daddy would go back to work, his wife said"how do I know you will puthim back to work," to which Luckett replied"I have always taken care of him."General Counsel argues that these added remarks,together with those found above,amount to a coercive promise of recall of Clark and Harold Williams only if Mrs.Williams would drop the pending charges, thus compelling herpro tan toabandon-ment of adherence to the Union.It is also claimed,conversely,that these remarkswere a coercive threat to refuse to recall both men if she did not sign a release ofthe charge,which is apparently based on testimony of Mrs. Williams of a privatetalk on the 13th with her father,in which she got the impression from her fatherthat Luckett had told him previouslythat he hadno job for him, but that he wouldbe put back to work only if his daughter dropped the charge, and that on thisreport she wrote the longhand notewhich Clarkgave Luckett.I struck DorothyWilliams' testimony of her talk with her father as pure hearsay and patently self-serving testimony,particularly since General Counsel indicated he had interviewedClark but wouldnot call him to testify.Clark's testimony was vital not only tosupport his daughter's story and her alleged reasons for writing the note of the13th and signing the letter of the 14th,but also to counter Luckett's testimony ofhis priortalk with Clarkon the 12th which purports to show anexistingoffer onthat date of work toClarkupon release by his doctor,and his flat denial of anyremarks either on the 12th or 14th making withdrawal of the charge a conditionprecedent to recall of Clark or Williams.Hence,the failure to call Clark war-rants the inference that he could not truthfully support his daughter and son-in-law,or truthfully deny Luckett's version of his June 12 offer of recall.In addition, Inote that Dorothy testified that her father had quoted Luckett as telling him thathe had no work for him "right now," and then says that"daddy said that if Iwould write a note to John saying I would drop the charges then he would puthim back to work," but this is farfromhaving her father quote the suggestionabout the noteas coming from Luckett;atmost it indicates that she was repeatingonly her father's own idea or suggestion about the need for the note, and that ideawas not definitely,linked with.Luckett'sprior talk by any testimony from Clark.Further, I note that when Harold Williams testified about the talk of the 14th, hedid not place the incriminating remarks in Luckett's mouth until after some prompt-ing from General Counsel, and did not repeat them when asked on cross-examination to restate the whole conversation between Luckett and his wife.Thisgives further credence to Luckett'sdenials of any remarks on the 12th or 14thwhich would condition the recall of Clark or Williams or, both upon Mrs. Williams'and Clark's signature of the letters. In addition, Harold Williams does not claimthat in his May 26 talk with Luckett about his wife's charge Luckett mentionedeither his own or Clark'sfuture employment in relation to the pending charge.In view of these inadequacies in the General Counsel's proof,the alleged connec-tion between withdrawal of the charge and receipt of unemployment compensation,mentioned by Dorothy both in the' note and letter,looms large as,the real reasonwhy she signed both, and the single statement "take care of Dad and give his jobto him"in the note warrants an inference of a daughter's natural concern for thewelfare of her elderly father, just as much as an inference that she was asking forhis recall in return for her withdrawal of the charge.Further, I note that.in heralleged protestto Luckettthat the letter was "not right," she did not explain,eitherto Luckett or in her testimony,inwhat respect it was "not right," which furtherweakens her testimony about the allegedquid pro quo.In all the circumstances I must conclude that, even in light of Respondent's clearunion animus and coercive and unlawful remarks and conduct of company officialsfound above,the pertinent proofs raise at most a strong suspicion that RespondentcoercedMrs.Williams into signing the, letter with an offer of recall to her father23These facts are based on credited testimonyof both Williams, Luckett,and Skidmore,which is mutually corroborative in large part.- CORNWELL COMPANY, INC.53and husband if she did, and threat of no recall if he did not, but General Counselhas failed to establish by a preponderance of credible proof that Respondent vio-lated the Act through Luckett's remarks and conduct on June 14, 1965, and I shallrecommend that the amended complaint be dismissed in this respect.3.The discharge of TillettFranklin S. Tillett worked for Respondent from 1960 to March 1963, when hewas discharged for unexcused absence.He was rehired in July 1963, and workeduntil his discharge on September 18, 1964. In his last employment, he was alacquer sprayer in the finish department under the overall supervision of SupervisorForrest Kerby, and direct supervision of Foreman William Brinson.Tillett signed a union card about November 23, 1963, in the plant, and thereaftersolicited others in the finishing department to sign cards. helped in open distribu-tion of two handbills at the plant, and also wore two different union buttons onhis clothes continuously in the plant before the second election, in which periodLuckett once took particular note of the, smaller button on his shirt, as foundabove. I find that Respondent was aware of his union activity from and after somepoint before March 27, 1964.26Tillett was absent from work without notice or prior permission on September 17,1964, and when he reported for work on the 18th, he found a red "absentee"card in place of his timecard in the rack.When Trllett took the red card to Super-visor Kerby, the latter sent him to the office of Plant Superintendent Richard Gehl,who asked Tillett why he was absent the day before. Tillett replied that he hadbeen sick, did not feel like coming to workGehl asked why he did not call in,and Tillett said he had no telephone.Gehl said that was no excuse, that he shouldhave come in or let Gehl know "or something." Tillett replied that if he felt likecoming down, he would have come to workGehl said that was no excuse, thatTillett had been missing too much work, and,he'would have to let him goTillettargued that he had not missed too much, and when he had missed work he hadbeen sickGehl also reminded Tillett that Luckett and Cornwell had previouslyfound him in a tavern in Orleans when he should have been working. Tillett repliedthat he had good reason to be there, that he had been off sick that day and hadgone to town to' buy aspirin, and had seen a' friend's car at the tavern, so had gonein to collect a debt from him.Gehl also said that Tillett's wages had been gar-nished, and that he had been sent home for smoking. Tillett,replied that he hadtaken care of the garnishment, that he had already been punished for the smokingviolation and he did not think this was reason to fire him.Gehl made no reply tothese explanations.Tillett pleaded for his job, saying he needed it badly to takecare of his family.Gehl finally said that if Tillett had no better excuse about hislast absence, and in view of his past record, he would have to let him go on thataccount.Tillett then left the plant, and Gehl put the final "absentee" red card inTillett's file, though without statement or explanation of the final action on it, orsignature of Tillett or,Gehl.Tillettwas never recalled.Respondent claims the discharge was caused solely by Tillett's long record ofabsenteeism and tardiness which culminated in the absence of September 17, andthat he had been warned repeatedly about these deficiencies but had not correctedthem.General Counsel aigues this reason was merely a pretext to cover a dis-criminatory discharge, relying on various circumstances including Respondent'slenienttreatment of other absentees in the past, the unusual discharge by a highplant official and other factors.At the outset, credible testimony of Kerby and Brinson, plant'records and admis-sions of Tillett show plainly that throughout 1964 and before he had a record ofrather frequent absence without permission and tardiness 27He had been lawfullydischarged on March 13, 1963, for absence without permission.' In August 1963,Respondent was in desperate need of lacquer sprayers, and since Tillett had someprevious experience at that work, Luckett rehired him on July 25, 1963, to workunder Brinson as the first-coat lacquer sprayer, but at, that time both Kerby andLuckett admonished him that he would have to cut' down on his 'absenteeism, as211 find the above facts on credited testimony of Tillett, McCormick, Edwards, andLuckett.27Under established company policy, employees are required to call in or give Respond-ent notice in some way in advance of any absence, and failure to do so subjects the employeetowarning's and,if he continues to violate the policy, eventual discharge.The mannerof Respondent's enforcement of this policy will be discussed hereafter 54DECISIONS OF NATIONAL LABOR RELATIONS BOARDthey could not operate a finish line if a lacquer sprayer was absent 'as much asTillett had been.28Tillett assured Kerby that he would not have to worry abouthis attendance.Thereafter in 1963, Tillett was absent from work on October 5 and 23, andNovember 23; in early 1964, he was absent January 11, February 1, 2, 8, and 22,and March 7 and 14. Nine of these ten dates were Saturday workdays. In thisperiod, Tillett was also frequently late for work, and Brinson warned him at leastthree times in 1963 to improve and get in on time, that Brinson could not startand run his line with a man short. Tillett improved on tardiness for awhile, butin 1964 was often tardy as much as two to four times a week, which compelledBrinson to complain to Luckett about it. In April 1964, Respondent installed anew system of recording absences on special red cards, mainly for the purpose ofreducing the rising volume of absenteeism without notice or permission.29FromApril onward, Tillett had unexcused absences on April 20 and 29 (the second forillness), and one on Saturday, June 1.3.On July 14, sprayers from various depart-ments were absent at the start of work, but a few came in late.When othersincluding Tillett failed to report that afternoon, Luckett and Cornwell made therounds of their homes to find out the reasons for their, absences.At Tillett'shome in Orleans, his wife told then he was sick and went into town for medicine.The officials went into town and walked into a tavern where they saw Tillett drink-ing beer with another boy.The next morning, as Tillett came in to work, he metLuckett and asked him if his timecard was in the rack, or if he was fired. Luckettsaid, no, his card was in the rack.Tillett said "I was sure I was fired for that, I'llnot do that again" and went to work 30 Tillett was 'absent 5 hours on July 31 andall day August 5, for personalillness.In this period, Tillett was also tardy at timesseveral times a week for periods varying from a few minutes to as much as anhour, so that Brinson complained to Luckett about his absences and tardiness, ask-ing what could be done to get Tillett to come in on time. One of Kerby's dutieswas to check his workers at the timeclock as they punch in each morning, to makesure that a full complement for each line was on hand so that the lines could startpromptly, and to make necessary adjustments by transfer of workers from otherlocations, or otherwise, when line workers were tardy or failed to report.While atthe clock, Kerby would verbally warn or reprimand workers including Tillett whenthey came in late, and also talk to workers about absences when they brought theirred cards to him for completion. In this manner, he talked to Tillett about hisabsences several times in 1964, and also warned him on various occasions about histardiness.In the talks about absence, he warned him specifically several times thatcontinued absences could not be tolerated and might result in dismissal if con-tinued, because he had to have a lacquer sprayer in that position on the line whenitstarted.Most of these were verbal, on-the-spot warnings, not recorded on the28 Cabinets went through a highly automatedassemblyline in thefinishing department,with the items moving alongit slowlyon pallets.Every operationon the.line began assoon as a starting button was pushed to make theconveyor belt move,and each worker onthe line hadtomove alongwith the pallet and do his or her jobon the cabinets as theitems movedthrough thatwork station.During 1964, Tillett was the only first-coatlacquer sprayer on the finish line, that beingthe 11thin 14 necessary successive operationson that line.Hence, if Tillettwas absent,items on the line couldnot be completelyfinished until his spot was filled , and if no one was readily available to do that work, orthe job could not be quickly filled by transfer of a man from another department, the linecould not startor resume production,as the case might be, until a sprayerwas procured51Under thissystem,when a worker is absent,a red "absentee"card is put in his slotIn the timecard rack, and the timecardpulled out.When he reportstowork, he' takesthe card tohis foreman or division supervisor(in case of finishing room personnel, toSupervisor Kerby), who gets thereason for the absencefrom the workers, writes it in thecard, whichis then signedby both workerand supervisor.The card is kept by the super-visor until the end of that week, and then goes to the office of the plant superintendent.Richard Gehl,who keeps files of the red cards and reviewsthem regularly to keep track ofeach worker's absences, as well as the trend of absences in any periodof any department.After signing thered card, theworker isgiven his' regular timecard to place in the rack,and goes-towork10I find the July 14 incident on credited testimony of Luckett and admissions of Tillett,which is further supported by his remarks on this incident to Gehl at time of discharge, asfound aboveThe only red card in Tillett's 'file for this date has the notation "uu mfe tohospital" and is signedby Tillett and Kerby, butTillett does not explainwhy he gave thisexcuse, which is clearly false if his testimony is the truth'"" ' CORNWELL COMPANY, INC.55red cards.From his observations and talks with Tillett.during 1964,Kerbynoticedthat the frequency of his absence and tardiness was substantially greater than thatof other workers.His observations were confirmed by a report from Gehl sometime before the discharge about the frequency of red cards in Tillett's file. In theweek ending September 19, 1964, Tillett was absent on the17thwithout notice, andwas discharged on the 18th by Gehl in the discussion found above.siAlthough Respondent's union animus, prior unlawful conduct,and knowledge ofTillett's union activity present the type of situation in which employers have oftentaken discriminatory action against union adherents under the cloak of lawful disci-plinary motives,which requires a close analysis of the claimed lawful motive, theabove facts provide potent support for the claim that Tillett was discharged solelyfor repeated absences and constant tardiness.General Counsel points to variouscircumstances to counterbalance these facts:(1) Before the first election Tillett asked for and received a raise, which broughthim in line with other sprayers,and in the month before his discharge, Kerbypraised hiswork highlywhen he asked for another raise, but said he could not giveitto him solely because wages were frozen,allwithout criticism of his allegedabsences or tardiness.If the discharge had been for poor work performance, thesefacts would weigh heavily against that defense, but I consider them of no signifi-cance where Respondent was botherednot byhis performance while at work, buthis repeated absences and apparent inability or lack of desire to get to work ontime, which were constant irritants to his supervisors,as well as disruptive of pro-duction on his line.The best worker in the world is of little use to an employerifhe is not available on required days and times to do his work.(2)Therecord shows that foremen or department supervisors directly respon-sible for production usually make discharges for cause,instead of higher manage-ment officials,hence the fact that Plant SuperintendentGehl, ahigher official whohas no direct control of workers or their production,handled Tillett'sdischargewould normally be a suspicious circumstance.However,it is also clear that Gehlhad the specific duty of maintaining the red card record and files on absenteeism,reviewing them and alerting foremen and supervisors to excessive absenteeism ofindividuals or departments,and that whileKerbyhandled the actual mechanics offilling out the cards and at the same time attempted to get the offenders to reduceabsenteeism(as well as tardiness)by on-the-spot suggestions and admonitions, hehad no control of the cards,and did not review or refer to them for any purpose,once they were filled out and left in his office.Hence, I do not consider it sus-picious, but only natural,that a discharge based on delinquencies shown by the redcards should be handled directlyby the officialcharged with the maintenance ofthat system and the overall responsibility for its use in the reduction of absentee-ism, for it is inferable that he alone would have the best knowledge of the detailsof absenteeism of the particular worker to be discharged, hence his handling of thedischarge interview would be most efficient,aswell as relieving the foreman orsupervisor of the need of spending time away from production to review the rec-ords and handle the discharge.In these circumstances,the exact position of Gehlin the upper management hierarchy is likewise of no material significance.91 In addition to his absence and tardiness,Tillett had been caughtby Brinson smokingin the restroom in violation of company rules on August 26, 1964, and had been givena 1-day disciplinary layoff under normal company practice.In June, Respondent hadbeen served with,garnishment papers based on a local court judgment against Tillett, andafter a warning that he must settle the matter or suffer discharge under company rulesand policy,Tillett paid the debt.These were the 'incidents mentioned by Gehl at thedischargeThe findings on Tillett's delinquencies andf Respondent's reactions thereto are based oncredible testimony of Luckett,Kerby, and Brinson, documentary evidence, and admissionsof Tillett.I do not discredit'testimony'of the three plant officials,as suggested by Gen-eral Counsel,just because they were at'times vague and general in their recollections aboutTillett, and could not pinpoint with computer-like accuracy every dereliction'of Tillett,particularly his many instances of,tardiness of variing length,and they did not com-pletely corroborate each other about every talk they had over a year and a half aboutTillett's conduct.If they had parroted each other on all these discussions and detailsthereof, and had been able to pinpoint every tardiness of Tillett(though no red card recordwas required for such delinquencies),their stories might well have been open to the claimthat the three were telling fabricated and well-memorized'stories, or that they had beencloselywatching a'union adherent in an abnormal and suspicious manner.Instead, theverylack''of the suggested! ,characteris$cs lends'support to their credibility. '`I 56DECISIONS OF NATIONAL LABOR RELATIONS BOARD(3)Gehl and Kerby admitted that Respondent had a policy of giving anemployee three warnings about misconduct before discharge, however none of thewarnings given by Kerby. to Tillett about absenteeism appeared on his red cards.In addition, Kerby was rather vague about the number of times he had given Tilletverbal warnings of discipline, giving answers ranging from one to six times, andbeing unable to pinpoint the time of any instance.The failure to record thesewarnings on any of the seven red cards in Tillett's file in 1964 (including the finaldischarge card but excluding' those recording his smoking violation and warningabout a garnishment), especially after he had been rehired despite a known badrecord on absenteeism and had been warned about that on rehire, raises a strongprobability that Kerby did not in fact verbally warn Tillett as many times as hestates, and probably not as many as three.This conclusion is further supported byGehl's testimony that the three-warning policy was not rigid, but flexible, depend-ing upon the period over which the absences occurred.On this point, Kerby testi-fied that he did not always apply the three-warning policy, but would mete outdiscipline after one or two warnings, depending on the circumstances.SinceRespondent's proof tends to show Tillett was a chronic absentee as early as 1963and continued to be such after rehire in 1964, it might be argued that Respondentwas condoning his chronic derelictions when it failed sternly to apply the three-time rule against him by recording three definite warnings of dismissal on one ormore of the six absentee cards in 1.964 (particularly that of July 14), before finaldischarge.This omission is pointed up to some extent by the record of WilliamVice who worked in the same department- After seven unexcused absences betweenAugust and the end of 1964, Vice received a warning for an absence of January 5,1965, which was recorded on a red card, which must have had a salutary effect,for he had no similar absences until two in May and one in June; notwithstandingthese later incidents, he was never warned or discharged later; 32 assuming that Viceworked on an automated line in a key position like Tillett, so that his absencescreated a similar production problem, it would appear that Respondent felt thesingle warning after seven delinquencies served its purpose, making other warningsor dismissal unnecessary, even after three later unexcused absences.Tillett's'rec-ord is similarin that after he was found outside the plant on'4uly 14, 1964, undercircumstances indicating he was not really sick and unable to work, as his wife andhe claimed, he was absent single days in July, August, and September; and whilethere is no proof on his red card of July 14 or otherwise of a reprimand by anyofficial for the absence of that date, his remark to Liickett the next day shows heknew he had been caught "red handed," so to speak, and expected dismissal for' thatabsence, so that it can be inferred that the whole incident indicated to managementthat it had the same effect as a stern warning would have had; the contrast is that,following the third of three scattered absences after the narrow escape and reprieveof July 14, he was finally discharged on the basis of the last incident and his wholepast record.However, the disparate and apparent harsh treatment of a dischargedoes not tend to discredit Respondent's defense, because (1) Vice was a knownunionadherent, who wore union buttons on and off in the same room and periodas Tillett, so that Respondent must have known of his union adherence, but (2)there is no proof that Vice was a keyman on the line like Tillett, which would tendtomake his supervisors more conscious of and concerned about his absences, and(3) Gehl considered Tillett's whole record of derelictions, including absences, tardi-ness, a recentwage garnishment, and the smoking violation, the last three of whichdo notappear inVice's record.Robert Farmer, another open union adherent whowore buttons like Vice, had eight unexcused absences between September 1964 andJuly 1965, without any recorded warnings or dismissal, and there is the same Packof proof that hewas ina key or.unique position in production, or that his varietyof derelictionswere as great, as those of Tillett, or that he abused the absentee pol-icy like Tillett.33With the same factor of, open'unionadherence existing for thethree, the fact of Tillett's key,position and his greater delinquencies are. differenceswhich afford a reasonable explanation for his discharge,as againstthe lack of dis-charge (or even warning in Farmer's case) for the others, and further supports, theconclusionthatRespondent, judged ..and treated the threeunionadherents on theI do not considertwo afternoonabsences,one each in 1964and 1965, which wereapparentlywith prior permission.-13The factthat ' Vice and Farmermay have worn; theirunion,badges onlysporadically,and not continuously likeTillett,is insufficienttowarrantan inferencethat. Respondenton that basis distinguished them fromTillett,and treatedthe lattermore harshly. CORNWELL COMPANY, INC.57basis of their attendance record, not theirunionactivities or the amount or lack ofit.34A lack of proof of union or nonunion sentiment, tardiness, or other derelic-tions,, and importance of job or work, also makes the absenteeism of 51 otheremployees shown in the record of little value for comparison with Tillett, eventhough 39 or more of them had 7 or more absences in the same period, with only2 or 3 recorded instances of warnings or reprimands and no discharges.The lackof, strict application of the warning and dismissal policy to them loses further sig-nificance in light of testimony of Kerby and some foremen that in the press of theirregular duties some foremen were lax ingeneralenforcement of the disciplinarypolicy on absences and the recording of admonitions and warnings on the red cards.Again, none of the red cards shown in the record indicates the type of serious abuseof the absentee policy shown by Tillett's conduct on July 14 35(4)Testimony of Tillett, Robert H. Collins, and Cornwell shows that on a Sun-day sometime after Tillett's discharge, Tillett and Collins were working part timeat the Texaco station across from the plant, when Cornwell brought his car in forlubrication.Collins serviced it, while Tillett stood nearby within earshot of Corn-well as he talked to Clovi Apple, the station owner.Tillett testified that Cornwelltalked to Apple about him (Tillett) and then turned and looked and pointed atCollins, saying "there's the next one we are going to get."General Counsel relieson this" to raise the inference that Cornwell was telling Apple about Tillett's dis-charge and indicating Respondent intended to discharge Collins, another unionadherent, in the same way.However, Tillett could not recall what Cornwell saidabout him, and on cross-examination became so"unsure as to who made the aboveremark, that he admitted he could not "swear" it was one or the other, Cornwellor Apple.Although Collins was close by, he did not. support Tillett's testimonyabout the alleged remarks or actions of Cornwell.Apple did not testify, butCornwell flatly denied making any of the above remarks about either boy, or point-ing at Collins.Hence, I find a lack of substantial proof that Cornwell made theremarks, and do not consider this incident as substantial proof of discriminatorymotive toward Tillettex post facto,or similarmotive toward Collins who wasdischarged later.I-In all the circumstances, the factors noted by General Counsel tend to raise atmosta strong suspicion that Respondent used the red card record and his continuedabsenteeism as the pretext for termination' of thisunionadherent, but this is notenough to cancel out the cogent proof inherentin hislong record of derelictions,particularlywhere there is no proof that Respondent had, directly or indirectly,evinced any specialinterestin hisopen unionactivities or was watching him andhis work and attendance more closely than other employees, for the purpose of find-ing a pretext to discharge him.36The issuehere is a closeone, but for the reasonsset forth above, I conclude that General Counsel has not sustained the ultimateburden of proving by a preponderance of credible and substantial testimony thatRespondent discharged Tillett for discriminatoryreasons.IgrantRespondent'smotion to dismiss as to him and will recommend that the complaints be dismissedin that respect.4.Alleged termination of June Hopper and refusal of recallJuneHopper worked about 6 months in 1958 for Respondent 'in the finishingroom, and quit early in 1959. She was rehired in August 1962, and workedsteadilyin the samedepartment until May 1, .1964, when she went on sick leave341 note also, in this connection, that before discharge Tillett's union activities, whileknown to Respondent,were minimal, like that of Vice and Farmer, and not such-.as tomark him as a prominent 'union leader, like Dale Edwards and other committee-membersdiscussed below.-351 attach no significance to the fact that Foreman Brinson did not appear to warnTillett about his absences or tardiness, because Kerby,the supervisor who checked workersin daily,was inthe best position to do it, as lie; observed the tardiness and extent of it,when it occurred,and also had'tomake' out the ,red cards.° Tillett did not become a member of the workers'organizing committee until Septem-ber 24, 1964, after his discharge, and Respondent did not get notice of his membershipuntil about October 6 or 7.Farmer and Vice notified the Board by letter of December 17,1964, of their open union adherence,and Respondent'presumably got a copy of that lettershortly after that date, yet there is no proof that Respondent took any discriminatoryaction against either of them on that basis.i 58DECISIONS OF NATIONAL LABOR RELATIONS BOARDfor a month until June 1, with prior permission of Respondent, based on a writ-ten request from,her physician, Dr. P. T. Hodgin.On^ her return, she worked infinishing, until transferred July 23 into the packing department under, ForemanDavid Bruner, where she worked until her employment ended October 1 under, cir-cumstances' discussed below.Hopper signed a union card January 30, 1964, and openly wore the smaller oftwo blue and white union badges on her clothing continuously in the plant forabout a month before the second election. She was the only one of about 10women in packing who wore the union button, the others wearing a green procom-pany badge, stating "Vote for Cornwell." I find that Respondent was 'aware fromJuly onward of the union adherence. I have found above that she received acoercive warning of discharge on August 3 from Chief Inspector Don Wilson, whowas not her supervisor.After her long leave of absence, Hopper was out ill on July 6 and 7, August 28and 31.On the latter date she visited her doctor who gave her medication and awritten request for medical leave of absence until October. 1.Mrs. Hopper did notreturn to work August 31 but still went to the plant where she told Luckett shewould have to have another leave of absence, as she had visited her doctor whowould like her to take a little time off.Luckett told her she had been on leave for amonth in May, and that "we cannot grant a leave of absence every other month."She did not mention or give Luckett the doctor's request for leave. I find this muchof the talk from uncontradicted testimony of Luckett.He also testified that after hislast remark, Hopper said "I quit" and he then marked her employment recordaccordingly.She denied making the last remark.Respondent relies upon Luckett'sversion of this talk for its defense that she quit at that time, after her request for asecond long leave, was denied.The testimony of June and Raymond Hopper is to the effect that: As soon asMrs. Hopper got the leave- request, she gave it to Raymond, her husband, whogave it on September. -17 to Supervisor Kerby.A few days after this, Kerby advisedRaymond Hopper 'that he intended to promote him to a better job in the :finishingroom, and asked how it would affect him if there was "no place for your wife." 37Hopper said it would not.Kerby denied that he got the slip from Hopper, and Icredit, this for several reasons: (1) Foreman Bruner testified credibly that onAugust 31 (apparently after he knew June Hopper had gone to' the doctor for ill-ness) he asked Raymond at a rest period if she was able to come back to work(for he-needed help and did not know at that time that she had quit).Raymondreplied, no, that she had quit.Bruner testified that he knew at this time that shewanted a 30-day layoff, which he could not grant without approval from the "frontoffice."It is inferable from this that he must have sent her to Luckett for thatapproval, so his testimony is consistent with and supports Luckett's version of Mrs.Hopper's talk with him and request for leave that day. Since Mrs. Hopper doesnot deny this talk, with .Luckett and his rejection of her request for leave (exceptfor the'remark "I quit,") it is inferable that her husband learned of it the same day,which is consistent with his confirmation of the quitting in his talk with Bruner,and throws doubt on his testimony that he gave the leave request, despite its rejec-tion, to Kerby, and makes more credible Kerby's denial of that fact. I am satisfiedfrom the story of the Hoppers that Mrs. Hopper "sounded out" Luckett on the 31st(probably after referral by Bruner) about the possibility of another 30-day leaveand, when it was rejected, did not bother to give him'the leave request that day,but quit, and that husband and wife in mutual self-support thereafter prepared thetale they, now tell, in order to make it appear that her request was actually accepted(by Kerby) on September 1, but a decision not to recall for discriminatory reasonswas made shortly thereafter and put, into effect when she reported for work onOctober 1 .38 I find from credible testimony of Mrs. Hopper and her doctor thatshe visited him on September 27 for examination and treatment, at which time hegave her another slip dated September 28, stating that she was able to return towork on October 1. I find from her testimony and that of Luckett that on Octo-ber 1,-she told Luckett at the plant that she had a doctor's release and was ready toreturn to work, and Luckett replied that she was not on leave of absence, Respond-s7Kerby admittedthis talk, buthis versionof the questionwas "would it make anydifferenceto you in your new job if yourwife is not recalled?"aI reach this conclusion also from the circumstancethat Mrs. Hopper did not try toleave the doctor'srequest with Lockett on August31, and her vague and self-contradictorytestimony about the handling of that document which is at some points contrary to herhusband's story. CORNWELL COMPANY, INC.59ent did not need help then, and he had no place for her. Luckett testified credibly,and I find, that at the same time Hopper left on his desk the two slips from thedoctor, folded together, and that this was the first time he hadseenthe August 31Sl1p.39In November Hopperagainapplied to Luckett for work, and received the samereply.On a Friday, late in November,she sentword to Foreman Bruner throughher husband that she was ready to return to work.Brunersaid he could use her,but had to see Luckett first before he could take her back. Later that day, Brunertold Raymond Hopper that Luckett said she had quit and he hadno intention oftaking her back. Shortly after, Mr. Hopper asked Luckett himself about taking herback, and the latter said he was not taking on any women, that "I got too damnmany here now."Hopperagainapplied for work at the plant in April or May1965, at which time Luckett said he had hired several men, but did not need anywomen.Hopper has never since been recalled for work40General Counsel apparently takes a dual position on Hopper.Although thecomplaintalleges adischarge in the October 1 refusal of recall, he argues in effectthatRespondent for ulterior reasons denied her a leave of absence and markedher as a "quit" on September 1, while accepting the doctor's request for leave.He tries to support this, in part, by contrasting other 15 to 30 days sick leavesgranted by Respondent in the past. But thismissesthe point, for while the recordsshow that Respondent had granted other sick leaves 2 weeks or morein length,with which Hopper's first leave of 30 days is consistent, there is no proof thatRespondent was in the habit of granting a second 30-day leave shortly after thefirst 41Hence, the refusal of Hopper's. unusual second requestisnotsuspicious,but on the contrary appears all the more natural in light of Bruner's testimony indi-cating that in this period he was in need of help and wanted her back. It is infer-able from this that Respondent wanted her to try to stay at work, despite thedoctor's request.42Iamsatisfied, and find, that in all the circumstances Mrs.Hopper quit her job, probably in a huff, on August 31-because Luckett denied hersecond request for extended sick leave, and that Respondent thereafter was notrequired to consider her as an employee on leave of, absence who could normallyexpect recall and reinstatement after she was well. In this posture, Respondent hada clear right to decide immediately on her quitting that it would not take her backunder any circumstances, and on that basis I find nothing discriminatory in Kerby'sindication to Raymond Hopper shortly after her.quitting that Respondent mightnot take her back.Luckett's treatment of Hopper on October .1-and after presents a somewhat dif-ferent picture.While Luckett properly treated her on thatdate as anonemployee,not one on leave of absence, and gave an apparently sound economic reason fornot rehiring her, the record shows that in November Bruner needed help and wouldhave welcomed Hopper back if Luckett would take her, and in this period Respond-ent hired one new girl for packing that fall and transferred another girl into. thatwork about January 1, 1965.Luckett also admitted that Respondent'snormalannual turnover was about 20 percent of the whole force of about 480 employees(between 90 and 100 workers a year). In these circumstances, Respondent offersno credible explanation,why it did not seek to recall Hopper, an experiencedemployee, at least after November, when it knew she wanted to return, and musthave known that Bruner would have been happy to have her back.43Another19I do not credit Hopper's denial that she left the leave request with him then, becauseshe was vague and self-contradictory about her disposition of that slip,stating on directtestimony that she gave-him only the release, and then reversing position on rebuttal tosay that she gave the August 31 slip to him then, and the September 28 release went toLuckett through her husband.'aThese facts are based on credited testimony of both Hoppers.Testimony of Brunerand Luckett at variancetherewithis not credited.41Luckett testified credibly that, Respondent does not automatically,accept a doctor'srequest for leave of absence for an employee.43There is no allegation,or argument,that Luckett deliberately forced her to quitby refusing the second leave request.,'3Luckett testified that, before deciding on recall of a worker,he examines manyaspects, including the skill needed at the time,age, family economic status, and generalhealth(which may include reports from hospitals or doctors).However,he does notstate that any of these factors were investigated and led,to the, refusal of recall (otherthan the,skill needed,which is answered,by Bruner's testimony and the other proof notedabove)., 60DECISIONS OF, NATIONAL LABOR RELATIONS BOARDcircumstance weighing against the defense is the conflicting reasons for refusal ofrecallwhich Luckett and Bruner gave Raymond Hopper on the same day inNovember. In my view, all of these factors, in light of Respondent's past unlaw-ful conduct, including the clear warning of discharge from an outside supervisor(which indicated that management might be awaiting the right opportunity to getrid of her), discredit Respondent's defense to suchan extentas to warrant theinference that the main reason why Respondent did not rehire this experiencedworker was her known union adherence, notwithstanding that her open union activ-itywas not prominent but minimal.Considering all factors and argumentsproandcon,Iam constrained to conclude that Respondent has not adduced substantialevidence sufficient to rebut theprima faciecase of General Counsel as to recall,and that on the whole record General Counsel. has sustained the requisite ultimateburden of proof of a discriminatory failure to recall Hopper in November 1964. Ifind that Respondent thereby violated Section 8(a) (3) and (1) of the Act.5.The layoff and refusal of recall of Joy LongestJoy Longest had worked on and off for Respondent since 1956. In her firstemployment of about 11/2 years she wiped filler off cabinets; after a layoff, sheworked in the "rough mill" for about a month; after another layoff, she workedfrom May 1959 in finish room 3, first as a sealer-sander, then doing some grill-edging, and since about 1962 until her last layoff of October 7, 1964, as a wash-coat sander.Her prior layoffs were temporary for economic reasons, and onseveral other occasions she had been transferred for short periods for the samereason to do sanding in another finish room.At her last layoff she wds 60 yearsold.Longest signeda unioncard on September 9, 1963.Her union affiliation firstcameto Respondent's attention about March 5, 1964, in a letter of March 4listingLongest, Edwards, and 10 other employees as active members of the "CornwellOrganizing Committee" for the Union at the plant. She was listed in like fashionin a letter and handbill which Respondent received about March 26, 1964.Thefirst letter advised Respondent thatall namedmembers of the committee were lead-ers inthe campaign and would actively solicit members for the Union and engagein other lawful activities protected by the Act.Shortly after Respondent got theletter,Harold Lambdin, Longest's foreman,cameto her, after a short talk withLuckett nearby, and said Respondent had received the letter and he had "grantedyour rights back."Prior to the second election, Longest wore the smaller blue-white union badge openly on her clothing two or three times. I find that from andafterMarch 5, 1964, Respondent knew Longest was a leader in the workers' con-certedand unionactivities in the plant.Prior to October 1964, Longest and others on the production line had beenfinishing conventional, completely assembled cabinets to be used for installation ofhigh-fidelity record-playing equipment.Her wash-coatsandingjob, the secondoperation on that line, was a quick hand-sanding required to prevent a wash coatjust applied from going too deeply into the wood and thus darkening it, also tosmooth the surface (somewhat roughened by the wash coat) to prepare it for wip-ing stain.Longest sanded sides and tops on one side' of the line, while VivianSmith stood opposite her and sanded fronts on the other. In the first week ofOctober, that line was shifted to finishing knock-down hi-fi cabinets (called K-Ds),which camealongthe line in unassembled pieces, suchas sides,backs, fronts, andtops.In finishing theseitems,no wash coat was applied, hence no wash-coat sand-ing wasnecessary, and this eliminated the need for two wash-coat sanders as wellas one inspector.On October 7, 1964, Foreman Brinson told Longest that her linewas chaneing to K-Ds so there would be no need for wash-coat sanding, and "I amgoingto have to lay you off." , He also said "I don't want any hard feelings towardme or these other girls, for they will go off at 9 a.m. tomorrow." Longest replied,"when I see them off I will know they 'are off."' Brinson laid off Smith at the sametime for thesame reason,aswell as Inspector Roger Haley.Longest has neverbeen recalled to work, while Snyith was recalled in November 1964 to work onK-Ds.Respondent received notice on December 11, 1964, by letter dated Decem-ber 3, that Longest and both Hoppers had become activeunionworkers as mem-bers of the Cornwell Organizing Committee and wouldengage in open unionactivi-,ties thereafter.44"I find the above facts on credited testimony of Longest,company records, and admis-sions of Luckett and Brinson and Kerby.Testimony of any of these witnesses in conflicttherewith is not credited. CORNWELL COMPANY,INC.-61General Counsel claims the choice of Longest for layoff and failure to recall herwas discriminatory because (1) wash-coat sanding operations were continued onother lines, but she was not transferred thereto in accordance, with normal plantpractice, (2) Smith, who had never worn union buttons or'shown evidence of unionsympathy, was shortly recalled to do some wash-coat sanding and then sealer sand-ing, both of which Longest had done in the past, and the recall of Smith alonebroke the pattern of prior short layoffs and recalls of Smith and Longest as a team,so to speak, and (3) Respondent retained two other sealer-sanders, who were appar-ently not prounion, though they had less seniority than Longest.On the seniorityissue, the record shows that Longest had about the same''length of service as Smithand Nellie Maddox, but more than Dorothy Williams, and of these three Smith andWilliams never openly disclosed any union or antiunion sentiment in the plant, sofar as the record shows, while Maddox openly wore a'green procompany badge.However, Luckett' testified credibly, and I find, that in layoff and recall of employ-ees seniority was only a minor consideration, the major factors being the skillneeded, ability, health,' age, and family economics of the employees.Since theeconomic reason for the layoff is, not attacked by General Counsel, and Longestadmits she was told before the layoff that her job was being eliminated due to thework changeover on that line, I think her seniorityas suchover other employeesdoing other work does not indicate a discriminatory motive for her layoff from thatline, even though she was a well-known union worker, while the others were not orwere neutral.45However, on ability to do other continuing jobs, the record showsthat in the past, while Longest's main work for 3 years had been wash-coat sanding,she had also been transferred on occasion to do sealer-sanding, on other lines forshort periods, so that Respondent knew she had some experience in that work 46While Respondent does not explain why it made no effort to use that experience bytransferring Longest to wash-coat sanding on conventional cabinets which continuedon two other lines under Brinson, or to sealer-sanding on K-Ds which were runningelsewhere, I do not consider this significant, since General Counsel does not showas part of hisprima faciecase that there were openings or need for more washcoaters on other lines, or more sealer-sanders for K-Ds; further, Longest admitsshe did not ask for transfer to one of those jobs when notified of the layoff. Itthus appears that Respondent retained two sealer-sanders who had been doing thatwork steadily, though they had less seniority, as against Longest who had done thatonly sporadically, and on this point Longest significantly admitted under oath in herstatement to the Board and adopted at the hearing, that at this layoff, Respondentretained workers "who did jobs that I had never done, could not do"; to counterthe effect of this she changed her story at the hearing to argue that she had moreseniority on sealer-sanding than Maddox and Williams, but this is not credible since.she admits she only did that work sporadically. Hence, I must conclude that onsealer-sanding these workers had far more ability and experience in the form of con-tinuous service at that job, and I am satisfied that this was the real, nondiscrimina-tory reason for the failure to transfer Longest to that job.Considering past per-formance, the record shows that up to October 1964, Longest had never receivedany criticism about her work, but on two occasions in September or October, afterthe assembly line had been speeded up'-and both Longest and Smith were havingtrouble keeping up with it, Superintendent Gehl remarked to Longest that sheseemed to be behind, and when she admitted it, he said the first time that "you canspeed it up, get busy or get out, there are other people who would like to have thisjob, so keep it up," and on the second merely warned her it "had to be speededup."While Smith was working a few feet from Longest at the time, so that sheprobably heard the remarks, I think they were intended mainly for Longest. How-ever, as both were laid off at the same time for the same economic reason as inthe past, I attach no discriminatory significance to the remarks47Considering all45 The layoff appears normal in that both Longest and Smith were laid off at the time,after being told the economic reason therefor,which Longest admitted was the same wayRespondent had handled them on short, temporary layoffs in the past.6 I credit testimony of Longest and Brinson on this47 Accepting Longest's testimony that about a week after the second electionLuckettasked her in his office"what in the world did you mean by doing what you done"' towhich she replied "What in the world did I dos"(all of which Luckett denied), I findno substantial proof in this equivocal remark of any animosity toward Longest whichwould tend to show that her layoff was discriminatory,since Longest admits he neversaid anything else nor explained what he meant, and she could give only her own sub-jective guess that he referred to her union activities. 62DECISIONS OF NATIONAL LABOR RELATIONS BOARDof the above factors, I must conclude that General Counsel has failed to sustainthe ultimate burden of preponderant credible proof that Longest was laid off fordiscriminatory reason.On the failure to recall,however,the picture is different.Smith was recalledin the latter part of November 1964, a week or so after the K-Ds line went on afaster schedule,to do sealer-sanding alongside two other workers already doing thatwork.Foreman Brinson does not state why he recalled Smith as against Longest,but testimony of Brinson and Kerby shows that this job requires more and longerphysical effort because the operator must sand down two coatings of a thicker andheavier sealer compoundwithcoarse sandpaper to a smooth finish,as contrastedwith a single thin wash coat which needs only a light sanding with fine sandpaper.Sealer-sanding is also the first,and only, operation of that kind on a K-Ds line,itmust be done while walking along with the moving assembly line, and at timesthe sealer-sander must cross the moving track to do the job right, which requiressome agility.Kerby had not specifically observed Longest or Smith doing theirwork, particularly when they did sealer-sanding, but testified that from his generalknowledge of Longest and observations by Brinson he felt that Longest could nothave handled the sealer-sanding, and told this to Luckett.Since the supervisorswho had charge of Longest while doing sealer-sanding were not called to testifyabout her performance on that job, and Brinson said nothing specific about that,Kerby's general,second-hand opinion on it leaves the defense weak on that score.On other recall factors, Luckett testified credibly that: Before recalling workersover 40 years of age,he checks their health records and,where necessary,secureswritten reports from doctors and hospitals,allof which is kept in the worker'sfiles.Longest had suffered an ankle injury in the plant early in 1963, for treat-ment of which Luckett had personally taken her to the doctor several times in 1963,and at least twice in 1964 when she complained about it; on the last trip Lucketthad secured a full report from the doctor of her entire treatments for this. Inaddition,her file shows the same doctor reported to the insurance carrier in May1964 that she was still suffering severe inflammation of the ankle due to the oldinjury,and felt she could not work standing up. Luckett considered all these factsin determining not to recall her.But the potency of this proof is diminished byseveral circumstances.Although Longest had been ailing since early 1963 witha bad ankle, which repeatedly gave her trouble and would probably affect herability to work standing or moving with the assembly line, there is no proof that itaffected her work sufficiently to warrant criticism or warning or even transfer forthe sake of her health,in'the4 or 5months after Respondent got the doctor'sopinion of May 1964.Gehl's criticism shortly before discharge came only aftera speedup which made it more difficult forbothLongest and Smith to keep up, butthere is no indication that the speedup taxed Longest'sankle beyond endurance.Moreover,Brinson had the best chance to observe and testify about the work ofboth women,but he does not give any comparative testimony about their work,general agility or specific ability to do their jobs.Further,Respondent does notproduce Smith'spersonnel file to show her age, general condition of health,or eventestimony of Smith to show her experience,at sealer-sanding, which would afforda reliable comparison with Longest,nor does Brinson say he considered any ofthese factors in recalling only Smith.These omissions became particularly signif-icant where the facts show a failure to recall a known union adherent as againstSmith, an apparent neutral in the campaign,though both had about the sameexperience in terms of length,of service,both could handle sealer-sanding, andboth had been handled alike on layoff and recall in the past.In addition, while Ihave found that the changeover to K-Ds eliminated the wash-coat sanding operationat, that time,Brinson admitted that, in finishing K-Ds, wash-coat sanding is stillperformed"in instances where we washcoat sand it ...," which weakensKerby'stestimony that that job was permanently eliminated'on that line.On this point,Dale Edwards,a sprayer,on the same line as Longest, testified that after, Smithcame back,she did wash-coat sanding for about 30 days and then was moved toother work.This raised a crucial issue of fact as to Smith's actual work on recallwhich might well be resolved by testimony of Smith herself,hence Respondent'sfailure to call her as a witness(assuming she was antiunion or neutral)warrantsthe inference that she could not truthfully support Kerby's testimony or contradictEdwards.Finally,since the record shows an annual turnover of about 20 percentof the average work force of 480, which means between.90 and 100 openings ayear,Respondent gives no persuasive reason why it could not find an opening in,the ensuing 12 months up to the close of the hearing for Longest,an employee of CORNWELL COMPANY, INC.638 years of experience, at one of the five types of work in which she had someexperience, even despite her weak ankle. In view of these weaknesses in Respond-ent's total defense, it seems to me that Longest's open and notorious union adher-ence, in light of Respondent's union animus and unlawful conduct toward otherworkers, looms large as the only reasonable and credible explanation for its failureto recall her.While the issue is a close one, I am constrained to conclude andfind from all the pertinent facts and circumstances in the record that Respondentfailed to recall Longest from and after November 12, 1964 (the date of recall ofSmith), because of her well-known and long-continued union adherence and activ-ity, in violation of Section 8(a)(3) and (1) of the Act.6.The discharge of Robert H. CollinsCollins worked in the finishing, department from August 1960 until his dischargeon December 28, 1964.He signed a union card January 15, 1964, openly woreunion badges in the plant, and distributed some union handbills at the plant entrancesbefore the second election, and also formally notified Respondent by letter on Sep-tember 24, 1964, that he, with Tillett, Edwards, and about 15 other workers, hadjoined the organizing committee. I have already found that shortly after the secondelection Chief Inspector Wilson had warned him he might be discharged if he didnot throw away his union badges. I find that Respondent was well aware of Col-lins'union activity, and Wilson's remarks in light of Respondents' other coerciveconduct, including discrimination against other union adherents, found above, raisean inference that it would be likely to take similar action against Collins.Since 1958 Respondent had a rule that all notices of debt and garnishee noticesreceived by it should be given to the employees who owed the debts, with the advicethat Respondent would not "accept garnishee proceedings from any court," that theemployees must settle such matters with their creditors and, failing that the employ-ees would be dismissed, since Respondent refused to deduct payments from wagesas bookkeeper for either creditor or debtor.Under this rule, Luckett would givegarnishment papers served on Respondent to the employee-debtor, advise him ofthe rule, and tell him to take care of it under penalty of dismissal.The recordshows that Luckett had followed this practice for various employees in the past,includingCollins and Tillett, and that in general the warning to the employee hadresulted in prompt payment or settlement of the debt by the employee, so thatRespondent had never been compelled by court order actually to deduct moneysfrom wages to pay the debt.During his employment Collins had had three or four judgments for debtagainsthim in local courts, on which garnishment proceedings had beeninstituted.In all but the last, he paid off the debt through the local court afternotice and warning from Respondent under the rule outlined above, of whichhe was well aware. In April '1964,, Collins' landlady,Mae Busick, got ajudgment of $65 and costs against him for-,unpaid rent. In November, thepersonnel office received a letter threatening garnishment proceedings, whichKerby showed to Collins, reminding him of the company ,,rule and possibledischarge.Collins said he would look into it.Shortly afterDecember 1,Respondent received an order to appear in supplementary proceedings beforethe local court, to, make discoveryregardingassetsofCollins,and onDecember 9 Luckett signed and returned to the court, sworn interrogatoriesshowing Collins' weekly earnings.At the sametime,he gave Collins the order,tellinghim to straighten it out, reminding him again of the rule, and sayingthat he would have to pay the debt, as Respondent would not. On December 12;Collins talked to a local lawyer, James Farlow, who advised that if, Busick kepthis stove and refrigerator; that should pay the debt, , Farlow apparently wroteBusick,or her lawyer, one Tucker, about it, but Collins never did find out if orhow Farlow "settled" the matter for him,,, nor told Luckett anything about it.On December 10, or shortly thereafter, a "summons to garnishee" issued by thecourt in the Busick case was served on Luckett, commanding Respondent to deduct10 percent of Collins' wages weekly and remit it to the court until the judgmentand costs were satisfied.Luckett gave the copy -of the summons to Collins, toldhim his wages had been garnished, and said he had better take it to Tucker'soffice.Collins took it to his own lawyer.On receipt of the,summons, Luckettcalled the judge. to find out if Respondent must honor the summons, and inresponse the judge sent him a letter, dated December 18, advising that thegarnishment "order" served on Respondentwas legaland bindingon it.Luckett 64DECISIONS OF NATIONAL LABOR RELATIONS BOARDgot this letter on December, 19 or 21.The plant was shut for the Christmasholiday from December 22 through 27.On Monday, the 28th, Luckett tookCollins' timecard from the rack, and when he came in asked Collins why'hehad not taken care of the debt.Collins said he intended to do so.Lucketttold Collins that he had loaned him money-to pay, and that he only had 4o pay$5 every second week on the judgment.Collinsmade no reply.Luckett thentoldhim he was discharged, and marked his personnel record "Dismiss-garnishee policy-several warnings."At date of the hearing, Collins had. notpaid the debt, the judgment was apparently still outstanding, and the summonsto garnishee had never been withdrawn by the court 48Respondent says on these facts that Collins was properly discharged forviolation of the company rule and policy on wage garnishments. In support ofthis,Luckett further testified that he considered the "summons to garnishee" afinal order upon Respondent to pay the debt out of wages, which Respondentwas bound to obey.This appears to be the legal effect of the "summons" whichby its terms is also called a "writ of execution on saidCornwell Co. Inc.corii-manding the saidCornwell Co.; Inc.,to hold and pay unto this court," etc.Hence, on, its face the service of this writ, and failure of Collins effectively tosettle it so as to have it satisfied or otherwise withdrawn, appears to be a clearviolation of the company rule, warranting discharge. In support' of the defense,itmust also be noted that the record is devoid of proof that Luckett or any othercompany official mentioned the Union or Collins' adherence thereto in the dis-cussion about the garnishment.The record also shows that Luckett made oneloan of $20 to Collins out of company funds on December 10, 1964, to assisthim in making payments on the debt, which was consistent with its longstandingpractice of making loans to employees to pay off debts.49Luckett also testifiedthatCollinswas the only employee of all whose debts went to garnishmentproceedings who had failed to take care of the debt against him before Respond-ent became legally obligated to pay it out of wages.General Counsel argues that the alleged reason for the discharge was a purepretext on several grounds, i.e., Luckett's conflicting testimony about the loanto Collins to pay off the debt, his alleged false assertion that no other garnish-ment case had gone to the point where Respondent had to honor a garnishmentorder, and his alleged false claim that the "summons to garnishee" was a bindingorder on the employer to make deductions.On the last point, examination ofthe pertinent Indiana law satisfies me that as soon as a summons to garnisheein the form used here is served on au employer, he is liable to the plaintiff inthe debt action for the amount of the judgment, to the extent required by thestatute.59This supports Luckett's interpretation of the effect of service of thesummons in the Busick case,aswell as the statements of the local judge in theletterwhich he sent to, Luckett,and on which Luckett relied.Hence, it isimmaterialwhether earlier or later pleadings were issued and served onRespondent in thisinstanceor other garnishment proceedings.I have already"The above facts are based on creditedtestimony of Collins, Luckett, and documentaryevidence.Testimony of either witness at variancetherewithis not credited.0 I find the fact and purpose of the loan from credible testimonyof Luckett,and admis-sions of Collins who, while denying at one point'thathe got any loans for this debt, alsoadmitted he could not remember the purpose of the $20 loansoBurns IndianaAnnot.Stat.,Sec. 3-523, provides"Liabilityof garnishee=Fromthe day of service of the summons,the garnishee shall be accountable to the plaintiff inthe action for the amount of money, property or credits in his hands, or due and owingfrom him to the defendant."Other provisionsof the statuteprovide for issuance and service of a final order insupplementary proceedings in actions for debt inwhich the employer or prospectivegarnishee is at the outset joined asa third-partydefendant,and wherethat is done thefinal order contains both the judgment against the debtor as well as the order on thegarnishee to pay.That expedited procedure was used in several suits against employeesof Respondent,and I am satisfiedthat the finalorder was binding on Respondent,-war-ranting its application of its ruleif the debtordid not pay upHowever,I also concludethat the summons to garnishee used in the Busicksuit had thesame legal effect as thefinal order,where the garnishee was only madea party 'after entryof judgment,for pur-poses of garnishment of wages.Hence,the argument of General Counsel about thepreliminary and nonbinding nature of the summonsiswithoutsubstance. CORNWELL COMPANY, INC.65considered and discounted Luckett's testimony when called as a surprise adversewitness by General Counsel' under Federal Rule 43 b, about the loans to Collinsto pay this debt, and the status of other garnishment proceedings, for Luckett'sbroad statements were made-without benefit of all the records showing the truefacts (which General Counsel apparently already knew, while cross-examiningLuckett) and he was able to, testify to the true facts later, and only after exam-ining.the company record to refresh his recollection.In any event, I havereliedmainly on the records in evidence.However, Luckett's uncontradictedtestimony for Respondent shows that the December 10 loan of $20 was madeto f assistCollins to pay off the debt, and this is consistent with Respondent'spractice of making-loans to workers in like straits, which indicates that it washere exeicising its normal financial assistance to a worker, notwithstanding hisknown union adherence: The same leniency is shown by the fact that Respond-ent did not discharge Collins until about a month after it first received knowledgeof the -garnishment, and about 15 days after it received the binding "summons"requiring it to honor, the garnishment; in all this period it forbore dismissalaction,while warning Collins threetimesto take care of the debt under painof dismissal under the company rule.This appears to be a reasonable for-bearance which militates strongly against any inference that his union activitymotivated the discharge.Further, the records of garnishments in companypersonnel files on other employees, and uncontradicted testimony of Luckett,show that in all such prior cases the employee promptly arranged to pay off thedebt,which apparently relieved Respondent of all liability to pay, even in twocases (George T. Morgan and Charles Music) where Respondent had beenmade a third party in the case in which a final order had been entered underthe alternate procedure outlined above, and in one case involving CharlesThacker where the same procedure was followed as in Collins' last case resultingin "summons to garnishee" on Respondent.Hence, I must conclude that Respond-ent over the years applied its rule about garnishments uniformly and withoutdiscrimination in all cases, including that of Collins.This conclusion is allthemore impelling since it appears that it took no drastic action against him onearlier garnishments in 1964 when he paid the debts, although he was a knownunion adherent, and obviously discharged him as a last resort, after giving hima long period in which to take care of the debt, and even loaning him fundswith which to make payments on it.This action appears quite charitable andnondiscriminatory especially 'in light of Collins' indifference to the debt andhis responsibility under the company rule, which is shown by his testimonythat, after assuringmanagement that he would take care of the debt, he leftthematter in'the hands of his lawyer, relying on his alleged assurance that thedebtwould be canceled by the creditor's retention of some of his personalproperty; but Collins apparently did not give the lawyer the $20 borrowed fromRespondent to apply on the debt, nor did he later explain the alleged settlementtoLuckett, nor did he bother to.see the plaintiff's lawyer, as Luckett suggestedin his final warning on receipt of the writ of execution; and his own lawyer isnot called by General Counsel to support his story of the alleged settlement ofthe debt, and what if anything was done to cancel or satisfy the writ of explana-tion of record. In all the circumstances, the cogent proofs adduced by Respond-ent to support its defense far outweigh the circumstances relied on by GeneralCounsel and are adequate to rebut theprima facieinference of discriminationwhich arises from Respondent'sother unfair labor practices and its union animus.I conclude that General Counsel has failed to sustain the ultimate,- burden ofproving by a preponderance of credible evidence in the whole record thatCollinswas discharged because of his union adherence and activity. I grantRespondent'smotion to dismiss as to him,and shall recommend that the com-plaint be dismissed in that respect 5i7.The discharge of Ernest Dale EdwardsEdwards had two work stints with Respondent between 1947 and 1956.Hereturned in December 1957 and worked steadily until his discharge on March 15,1965.His last job before termination was a sprayer on line 3 in the finish room.511 have already considered and disposed of the incident at the Texaco gas station in-volving Cornwell,Collins, and Tillett, in my analysis of Tillett's discharge.243-084-67-vol. 159-6 66DECISIONS OF NATIONAL LABOR RELATIONS BOARDEdwards was the prime mover in bringing the Union to Paoli to organize theplant,was prominent in its organizing campaigns before both elections,signeda union card at the first union meeting in August,1963,became a member ofthe organizing committee in March 1964, and vice chairman of it in March 1965,openly distributed union leaflets at the plant and solicited employees in theplant to sign union cards, openly wore union badges in the plant before theelections,was a union observer at the second election,and signed another unioncard and continued some of these same activities during the second organizingdrive in January and February 1965.Respondent admittedly had knowledgeofmost of these activities from March 1964 onward. I have already found thatRespondent engaged in surveillance of the first union meeting at his house in1963, that Luckett queried him about his union sentiments in that year and inFebruary 1964, that Cornwell warned him of possible reprisal at a union meetinginFebruary 1964, which Cornwell was watching, and it is inferable from thisconduct that Respondent not only resented prominent union activities of thisemployee of long service, but was probably inclined toward retaliation againsthim for it.Edwards lived in Hardinsburg, Indiana, about 15 miles from the plant, andas he did not own a car or have a driver's license, for about a year before hisdischarge he relied upon Troy Kennedy to drive him to and from work. Begin-ning with February 6 and ending March 13, 1965, Edwards was absent fromwork four out of six Saturdays under circumstances noted hereafter.52At his last absence,March 13, Edwards' timecard was pulled and a redabsentee card substituted in the usual manner, and when he reported for workonMonday,March 15, Supervisor Kerby sent him to Superintendent Gehl'soffice.Gehl had some of his red cards in his hand, and asked Edwards whyhewas absent Saturday.Edwards said he had no transportation, becauseKennedy had not shown up, that Edwards had waited until 8:30 a.m. trying tothumb a ride to work but without success, so he stayed at home and cut wood.Gehl asked Edwards if he had a telephone, Edwards said no.Gehl asked wherethe nearest telephone was, and Edwards said about a mile from his home. Gehlsaid this was a "poor excuse," he wanted him to tell it to Richard Commingore, vicepresident, soGehl called in Commingore from the next office, and Edwardsrepeated what he had told Gehl.Gehl then referred to the red cards in his hand,and said that if Edwards could not give any better explanation for his last absence,he was through, because Respondent could not tolerate his absence every Saturdaymorning,53 and it looked like Edwards had made up his mind that he would notwork Saturdays.Edwards replied that he would work on Saturdays if he "had away in to work." Edwards then left the plant.His red card of -the 13th wasmarked "unexcused absence" and signed by Kerby.54Respondent argues that the discharge of Edwards was a routine discipline forrepeated violation of the rule against absenteeism by his failures to work on suc-cessiveSaturdays, after repeated specific warnings against repetition.Italsointimates that enforcement of the rule by discharge was particularly appropriatein Edwards' case, because he rode in a car pool, and the red card system had beeninstitutedmainly to reduce group absenteeism, as where the driver of a car poolwas absent, thereby preventing others in the car from going to work.Edwards'personnel file shows that under the red, card system he had only one unexcusedabsence in 1964, on a Saturday in April, however, he had six in 1965 up to hisdischarge, the last five of them on Saturdays.Leaving out the permitted snow-52He was actually out five Saturdays,but the parties stipulated that the plant wasshut down February 27 because of'a severe snowstorm, hence that absence is not charge-able to him.sa In the 1964-65 -period, Saturday was a scheduled workday, and workers were re-quired to report that day, unless absent with permission,and absences on Saturdayswithout notice or permission were subject to the red card system of discipline foundabove.The only regular exemptions from Saturday work were given to those withreligious beliefs forbidding work on Saturday, like the Jehovah's Witnesses, Seventh DayAdventists, and members of the Pentecostal Church, but none of these exemptions appliedto Edwards or Troy Kennedy, whose case is discussed hereafter.84The facts in this paragraph are based on credited testimony of Edwards, Luckett,and Gehl, and documentary evidence.Testimony of any,of these witnesses at variancetherewith is not credited. CORNWELL COMPANY, INC.67storm absence of February 27, Respondent must rely on the remaining four:February 6, 13, and 20 and March 13.General Counsel argues that these, singlyor together, did not justify the drastic discipline of discharge, for various reasons,hence reliance on them was a pretext.February 6:The red card for this date indicates that the reason Edwards was"off" was that his wife had tried to poison herself.Edwards testified that when hereported that morning, he told Foreman Brinson about his wife, and asked per-mission to go to the hospital.Brinson referred him to Kerby, who said "I cannotrefuse" when he heard the story, and gave him permission to leave. I credit histestimony,55 and find therefrom that this was partial Saturday absence with permis-sion, and thus not a violation of the company rule, in light of Kerby's admissionthat there was a great difference between permitted and unexcused absence.February 13:The card for this date shows that Edwards apparently told Kerbyon reporting that he had "no way to ride."On this, credible testimony of TroyKennedy and Edwards shows that: On February 10, Kennedy asked Brinson forpermission to see the doctor about his back.Brinson said he would have to checkwith Kerby, and after talking with Kerby, he told Kennedy he could go only afterhe (Brinson) made an appointment with the doctor for him. Brinson made theappointment for 11 a.m., and let Kennedy go at that time.Kennedy was treatedby a Paoli doctor, who gave him a slip requesting medical leave for him untilSaturday the 13th.Kennedy gave the slip to Kerby that evening, and on thisbasis his red card for the 10th was made out by Kerby "off until 13th by doctor'srequest." 56However, while Kennedy was absent, he did not tell Edwards aboutthe length of his absence, so Edwards assumed he would work Saturday, and whenhe did not show up, Edwards had no ride to the plant. Edwards had been told byBrinson on the 12th that he would have to work 5 hours on the 13th, and Edwardsreplied that he would come in if he could, as he rode with Kennedy.WhenKennedy did not send any word to the plant, by telephone or otherwise.57 Edwardsalso testified credibly, and I find, that Brinson knew beforehand that Edwards rodewithKennedy because, on past occasions when Kennedy did not drive due toillness,Edwards would take an illness message from Kennedy to the plant.How-ever,Edwards' carriage of such messages for Kennedy to the plant, and the factthat he apparently worked on February 11 and 12, when Kennedy was out sick,also shows that Edwards had an alternate method of getting to the plant whenKennedy was ill, which must have been known to Brinson.Hence, Edwards'alleged warning to Brinson on the 12th that he might not get to work on the 13th,depending on transportation by Kennedy, does not ring quite true as a defense forhis absence of the 13th.However, if we assume Brinson should have knownabout this, he apparently did not on the 12th suggest that Edwards use his alter-nate mode of transportation to get to work, if Kennedy failed him, nor did Brinsonmake any apparent advance arrangement for a relief man for Edwards on the 13th.In light of these facts, while Edwards' reason for that absence is somewhat sus-pect,Gehl made no real attempt on March 15 to dispute it or show its probablefalsity based on Edwards' past relations with Kennedy and, in' addition, there isno proof that Kerby' gave Edwards any argument about the validity of his absence,or warning, when he recorded the alleged reason'on the February 13th card, whichfurther indicates that 'he realized there may have been extenuating circumstancescreated in part by Respondent's own action on Kennedy's absence.On all thefacts, Imust conclude that Gehl's reliance on this absence appears questionable,especially in absence of proof that he got all the facts from Brinson and Kerbybefore the discharge conference.1115Brinson denied only that be gave permission for the absence,, and Kerby does not denyEdwards' version of the talk with him.511 also find that the request was intended, and so understood by Respondent, to includeSaturday, the 13th, for Kennedy's-file does not contain any red card for an absence of thatdate, Edwards testified without contradiction that Kennedy did not return td work untilMonday, the 15th, and Kennedy testified without contradiction that the doctor requestedleave for him until Monday, the 15th.,67I do not credit Iierby's denial of receipt of the slip from Kennedy's doctor, as he'does not deny the rest of Kennedy's story about this incident.Brinson does not denythe testimony of either worker. 68DECISIONSOF NATIONALLABOR RELATIONS BOARDFebruary 20:Edwards was absent this Saturday with a cold, and did not feellikeworking.Although his driver, Kennedy, apparently worked that day, as thereisno red card in his file for that date, Edwards did not attempt to send word ofhis illness to the plant through him or otherwise.58When Edwards brought his redcard to Kerby the next workday (February 22 or 23), Kerby- told him his absenceon Saturday must stop, or he would be dismissed. Edwards replied that he wouldsee if he could not correct it, that he:could improve pit if he could "find a way intowork."Kerby then wrote on the card "this is the third Saturday in a rowthat Dale has failed to work. - This card is to serve as final warning to him againstany further absenteeism," and Edwards signed it, indicating receipt of this warn-ing.59On these facts, this absence appears to be a clear violation of the companyrulewhich Respondent could take into account for discipline purposes.March 13:Since Edwards by his own admission apparently had some othermethod of getting to the plant when Kennedy failed him, his reliance on thatexcuse for the March 13 absence appears questionable, however, Gehl did notmention alternate transportation or specifically question this excuse, but onlyqueried Edwards about the availability of telephone service for a call-in.60SinceEdwards was telling the truth about the failure of a ride from Kennedy, and lackof immediate telephone service, this furnished a reasonable explanation based oncircumstances which Respondent already knew.Hence, Gehl's comment that itwas a poor excuse, without asking about other transportation, is an indication thatRespondent was seeking an ostensible legitimate reason as a pretext for dischargeregardless of the validity of his excuse.The same inference arises from Gehl'sgeneral reference to the earlier Saturday absences to support his view that Edwardshad determined not to work Saturdays. for there is no proof that Gehl made any in-vestigation of the circumstances of the three earlier absences discussed above.61Onthe contrary, Gehl took the rather surprising step of having Edwards repeat hisexcuses before a vice president of Respondent, ostensibly so that he could be awitness, rather than have Kerby (who knew all the circumstances from discussionswith Edwards when the cards were filled out) present to confront Edwards andexplain all the facts for Gehl.Other circumstances lead to the same conclusions.Thus, while Edwards appeared to work in a key job on the finish line,62 whichwould justify Respondent's concern about his repeated absences, it appears thatEdwards was given only one prior warning on February 20 of discipline for anyrepetition, and this was a final warning, indicating the next offense would resultin discharge, which is a distinct variance from Respondent's normal practice ofgiving two or three such warnings before discharge, as found above,63 and alsostands in sharp contrast to its far more lenient attitude toward absences of many58 Lacking any explanation by Edwards,it is a fair inference that Kennedy came to pickhim up in the normal course, and would have been the best method of sending a messageto the plant,just as Edwards had taken similar illness messages in for Kennedy when thelatter was Ill."I find these facts on credited testimony of Edwards and Kerby and the red cardTestimony of Edwards denying any mention of dismissal is not credited.60For reasons stated in consideration of Tillett's discharge,I. raise no discriminatoryinference from the fact that Superintendent Gehl handled this discharge.81Gehl testified that he had noted Edwards' five absences in a row in the usual courseof checking the red cards and had talked to Kerby about Edwards about 2 weeks be-fore, after Edwards had been out three times.However,he does not state what helearned from Kerby, nor*does Kerby testify on this, so I can only assume Gehl learnedfrom Kerby that the February 6 absence was with permission and that of February 13had some elements of justification by any fair standards,leaving only that of the 20thas an unexplained violation.62He was the sole final coat lacquer sprayer,the final operation on line 3,so that hisabsence would have a definite effect on production until a substitute was found.63I do not consider a warning to Edwards in 1964 for failure to check out one night,as coming within the three-time rule under" the absentee policy.Further,Respondentpresents no plausible reason why the three-time rule should not apply to Edwards ; atmost Gehl testified that its application to absences depended on the period over whichabsences extended, but no witness for Respondent indicates how or why Edwards' twounexplained and unexcused absences in less than 30 days in 1965 was such an unusualconcentration of absences or so flagrant a violation of the absentee rule,as to warranta single warning of dismissal on the first and dischargeon the second. CORNWELL COMPANY, INC.69other maleemployees.64The contrast is accentuated by Kerby's testimony that hispersonal practice was to give two warnings before discharge, and that he tried tobe very generous by giving workers several chances after repeated absences (as hedid with Tillett),as againstwhich it becomes significant that Edwards did not geteven the second chance, so far as Kerby's written record on the cards shows.Again, another indication of Respondent's normal lenient attitude lies in the factthat, in practically all cases of actual discharge for absenteeism detailed in therecord (other than Edwards and Kennedy, but including Tillett), the dischargesinvolved workers of comparatively short tenure, and came after several warnings,or one or more unexcused absences of 2 or more days in a row, or in circum-stances showing actual quitting during a workday, or a deliberate violation of theabsentee rule. In the case of Melvin Earl, which is somewhat like that of Edwards,Earl was not discharged until after 10 absences without permission. In two casesof discharge for Saturday absenteeism, Hubert Rainey was terminated on a Mon-day in May 1965, after two previous Saturday absences without permission, butin his case it is inferable that these were deliberate absences without excuse, forAshby was fired for clear refusal to work Saturdays, based on apparentcall-insgiving the false reason of illness as the excuse., None of these factors appearedin Edwards' case.Finally,Cornwell testified without contradiction that:Afterwork hours onMarch 15, Edwards and Kennedy approached Cornwell in Paoli, and told himthey had been discharged.He said he knew it. Edwards asked Cornwell to takethem back, saying they had been wrong in their union activities, the workers couldnever win an election at the plant, and if he would take them back, they wouldwork for the Company against the Union, and would tell him how to see that theUnion did not get into the plant.Cornwell replied that he did not care abouttheir activities, as it was up to the workers to vote, and that he would not go overhis supervisors' heads.Cornwell explained on cross-examination that he madethis reply because "I knew they could not do this, they did not have to tell methat they could do it, I knew that they couldn't, so I said I do not go over asupervisor's head."The effect of his explanation is, that he decided he would notby to reverse his subordinates' actions in firing them because he knew that theycould not carry through on their present offer to fight against the Union, and theimplication is, that he would have taken steps to reinstate them if he had thoughtthey could carry out their promise.This is a further indication that top manage-ment knew they had been discharged for their union activities, and refused torecall them because it did not feel they could effectively reveise those activities.Considering all of the above facts and circumstances, I conclude that Respond-ent has not adduced proof adequate to rebut theprima faciecase of discriminationestablished by General Counsel, and that General Counsel has sustained the requi-siteoverall burden of proof on the entire record that Respondent dischargedEdwards on March 15, 1965, for his union activities in violation of Section 8(a)(3) and (1) of the Act.64Respondent's records show:(1)George Smockhad nine redcards in 1965 and through February 19 (with onlyone allowedabsence), before he received a mere warning (without any indication offinality ordischarge)about the need for Saturday work unless absence is excused, andwhen he violated this warning the very next Saturday for a nonsickreason,he was notdisciplined ; and five later unexcusedabsencesin 1965 did not bring warning or discharge.(2)At least nine workers had six or more unexcused'absences, some of them con-centratedin 1965,withoutrecordedwarnings or discharge (Clark, Goodman, Wyman,J.W. Combs, Skelton, Houston, Roberts,Ragsdale,Jones);Ragsdale had10 absencesconcentrated between March.18 and June1, 1965.'(3)C.R. Smithhad four unexcused absencesin October 1964; the first wa's for lackof transportation, and his excuse for not calling in was a mile walk to the nearest tele-phone (like Edwards), yet he was not warned or disciplined(4)Harold Schultz had four successive absences for lack of transportation in the winterof 1964-65 (one a month) without warning or disciplineThere is no proofthat any of the aboveemployeescame to Respondent's attention asnienibeis of the organizing committee, or were otherwise, pro nil nent in the campaign, butfor purposes of comparison. I take the view most favorable to Respondent and assume thatsome, at least, may have been "rank-and-file" union adherents : if I assumed they wereallantiunion, the variance between their treatment and that of Edwards' would be farmore noticeable 70DECISIONS OF NATIONALLABOR RELATIONS BOARD8Discharge of Troy KennedyKennedy was hired in'October 1963, and worked continuously until his dischargeonMarch 15, 1965 ],have found.that he was the driver in the car pool thatincluded Edwards.Respondent claims he was discharged for the same reason asEdwards, repeated absences after repeated warnings.In November 1963, Kennedy signed a union card which he got from Edwards,and woie a union badge in the plant for 3 weeks before the second election, butengaged in no further noticeable union activity until February 1965, when hesigned a second union card, and also solicited one employee to sign a card, whenhe was warned of possible discharge therefor by Brinson as found above.On oneoccasion in August 1964, Kennedy asked Luckett in a restaurant in Paoli if hecould take a few days off in order to take his wife to the hospital. Luckett replied"you can if you will leave Dale Edwards alone." 65 I find that Respondent knewbefore the discharge that Kennedy was a union adherent, suspected that he mightbe active with Edwards in that work, and resented it.Notwithstanding Luckett'sadvice,Kennedy continued to drive to and from work with Edwards until his dis-charge, as he had a clear right to do.On Friday, March 12, 1965, Kennedy asked Foreman Brinson if they wouldwork Saturday, Brinson said, not that he knew of.Later in the day Brinson toldhim they would work a half day.Kennedy replied that he would work if hecould get there.Kennedy testified that Saturday he got up with a sore back, sostayed home and had his wife telephone to someone (not identified) in the plant per-sonnel office that he was ill and would not come in, and would probably go to adoctor.66When Kennedy reported at the plant on Monday, the 15th, he took hisred card as usual to Kerby, who told him he had had enough warning aboutprevious absences, and was terminated.Kerby marked his red card "Dismissed-too much absenteeism."Respondent argues the discharge was based on a series of 13 red card absences(involving 22 workdays) in 10 months from May 14, 1964, about which Kennedyhad received a specific warning in September 1964 and a second and final oneinFebruary 1965, and that the final straw was the absence of March 13, 1965,forwhich Kennedy gave a false reason.Regarding these absences, the recordshows that Kennedy hurt his back while at work in May 1964, and was apparentlyunder a doctor's care for this for 5 workdays, from May 14 through 21.Hereceived no reprimand or warning for this, as it was clearly his first absence andcaused by a work injury.He was out December 10 and 11 for doctor's care ofa back injury, and furnished Luckett with a doctor's certificate about it; hereceived no warning of discipline for this.He became ill at work February 10,1965, was released at 11 a.m to see the doctor, by permission of Kerby after thelatter had made the appointment, and after medical treatment was out 3 moredays through the 13th at the doctor's request; according to Kerby's testimony, thisinstance cannot be counted against him, for it was an absence with permission atthe outsetThese total 11 days of permitted or excused absences.After hisinitial 5-day absence in 1964, he was out for family or personal illness 1 day inJune, once in July, twice in August (one of which was apparently with conditionalpermission of Luckett as found above) and twice in September, five of them with-out permission.On the last of these (September 15) for personal illness, Kerbywarned him that his absences, were "out of control" and were hurting his. produc-tion line, and he would have to improve, or suffer dismissal.Kennedy said hewould improve.At the time Kerby wrote on the card "This is final absentee card.Next time off you are dismissed," and Kennedy signed the card.After that, how-ever, he was absent once in October for a, family tragedy, twice in December forback trouble, once in January 1965 for dental treatment, 2 days at end of Januaryfor lack of transportation, 4 days in February with permission for illness, and forpart of the day on March 8 with permission because of his brother's illness. Leav-ing aside the seven later absences with permission, he received no further warning(or dismissal) for the four remaining unexcused absences.Kerby admitted thatany of the six absences of October, December, and January met the test for dis-" I find these facts on credited testimony of Kennedy.Luckett could not recall therestaurant talk, denied the quoted remark, but I do not credit him on this in view ofhis extensive interrogation and criticism of other employees about their union activities,as found'above.The above facts are found on uncontradieted testimony of Kennedy,his wife, andAlice Baker. 71missalgiven in the "final" warning of September 15, 1964, and his only excuse fornot dismissing him was his policy of, generosity in giving employees anotherchance.This indicates that the rather frequent prior absences were condoned.Respondent does not rely on the March 8, 1965, absence with permission.How-ever,, Kerby testified that he is lenient only if the worker's "dependability requiresit,"and he testified further that on the occasion of the 2-day Decemberillnessabsence under doctor's care, he gave Kennedy another, final verbal warning, inwhich he referred to all prior absences, and told him further absences wouldresult in dismissal.He also testified that he received no word of a call-in on behalfof Kennedy on March 13, hence discharged him for that absence, in accordancewith a warning in Febiuary.This explanation is suspect because of (1) the cir-cumstances of the February 10-13 absences which show clearly that Luckettaccepted the doctor's certificate, so that the absence was excused after the fact, soto speak, (2) Kennedy denies flatly any warning on or about February 10, and (3)Kerby gives no credible explanation why he did not record the alleged final verbalwarning on the February 10 card in accordance with his usual practice.He alsotestified that when he gave that warning, he had in mind the prior warning ofSeptember 1964, but this is incredible because he did not mention it or the inter-vening absences to Kennedy at the time.67 I am convinced and find that Kerbyin fact did not give verbal warning to Kennedy on February 12.Thus, the dis-charge of March 15 must be based on the three unexcused absences of January,two in December, and one in October.ConsideringRespondent's leniency indisciplining others for like reason, and its apparent reluctance to discharge othersuntil they had been guilty of far moie unexcused absences, as noted above, andthe fact that Kennedy had received only one warning in September 1964, I amconvinced by all the circumstances that Respondent was not bothered by Kennedy'svarious absences after the September 15, 1964, final warning (which it neverimplemented according to its normal policy) until after he was discovered solicit-ing for the Union in February 1965, whereupon all his prior delinquencies(whether permitted, excused, or not) suddenly loomed important and intolerablefor purposes of supporting a discharge.68 I have also considered the discriminatoryimplications of Cornwell's remarks to Kennedy and Edwards shortly after theirdischarge, as found above.In all the circumstances, . I conclude that Respondent has not sustained theburden of going forward with cogent evidence adequate to rebut theprima faciecase of discriminatory discharge made out by General Counsel, and on all thepertinent facts and circumstances, I further conclude that General Counsel hassustained the ultimate burden of proving by substantial evidence that Respondentdid not take actionagainstKennedy for his admittedly bad red card record but con-doned it, until after it learned that he was active in the Union's 1965 campaign,and then suddenly revived that record as the pretext for termination, and thatRespondent thereby discharged Kennedy on March 15, 1965, because of his recentunionactivity, in violation of Section 8(a)(3) and (1) of the Act.69av I do not credit Keiby's testimony about his statements to Kennedy on the 10th be-cause he told inconsistent stories about it on direct and cross-examination, n hick inducesthe belief that he was trying to lay the groundwork for the final discharge by inserting a"final" warning at the nearest, substantial absence before March '1383 Inreaching this conclusion, I have weighed carefully discrepancies in Kenneth's te4ti-mony about the March 13 incident which would indicate that the alleged illness reasonwas spuriousThus, he contradicted himself several times about his season for going tothe office on Maich 15. indicating at two points that lie did not come in to go to workHe also admitted.he never saw a doctor on the 13th as his wife told the personnel office,and that he was never successful in getting a certificate from a doctor about his tie.it-ment on the 13th, which he could have given Luckett on his return, as he had done at leastonce beforeHe also admitted at one point that lie "figured" lie might get some kind ofdiscipline after getting so many red cardsin hisfileI also note that he did not giveKerby any argument or explanation about his absences when discharged.While thistends to show that the reason for his final absence may have been faked, and it was in-excusable. it is also significant that Kerby did not go into the circumstances of theabsence(like Gehl did with Edwards)in discussion with him or otherwise,before dis-charging him, so that he did not know the true circumstances,and was probably not in-terested in them..11,00 I have considered other corollary facts and arguments presented by the parties proand Cori, and find them insufficientin fact or law to change this conclusion 72DECISIONS OF NATIONAL LABOR RELATIONS BOARDIV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCERespondent'sactivities set forth in section III,above, occurring in connectionwith Respondent's operations described in section I, above, have a close, intimate,and substantial relation to trade, traffic,and commerce among the several States,and tend to lead to labor disputes burdening and obstructing commerce and thefree flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in certain unfair labor practices, Ishall recommend that it cease and desist therefrom and take certain affirmativeaction which will effectuate the policies of the Act.Having found that Respondent has unlawfuly'discriminated in regard to thehire and tenure of employment of June Hopper and Joy Longest by failure toiecallLongest after layoff and rehire Hopper, and by discharge of and failure toreinstateErnestDaleEdwards and Troy Kennedy, I shall recommend thatRespondent offer to each of them immediate and full reinstatement to his or herformer or a substantially equivalent position,without prejudice to. seniority andother rights and privileges previously enjoyed, and that Respondent make themwhole for any loss of pay suffered by reason of its discrimination against them, bypayment to each of a sum of money equal to that which he or she would haveearned as wages from the date of the discrimination against such employee, as foundabove, less net earnings during said period, the backpay to be computed in themanner prescribed in F. W.Woolworth Company,90 NLRB 289, withinterest atthe rate of 6 percent per annum to be added to the backpay due, as set forth inIsisPlumbing & Heating Co. Inc.,138 NLRB 716.I shall also recommend thatRespondent preserve and make available to the Board or its agents, upon request,all records which may be necessary and pertinent for computing the backpay dueand the right of reinstatement recommended herein.In view of the nature and variety of unfairlaborpractices committed whichindicateRespondent'sbasic disregard of the fundamental rights of employeesprotectedby the Act,I shall recommend issuance of a broad cease-and-desist order.I shall also recommend that the complaint be dismissed insofar as it allegesdiscriminatory discharge of June Hopper and discharge or layoff of Joy Longest,and a discriminatory discharge and refusal of reinstatement of Franklin S. Tillettand Robert H. Collins.Upon the basis of the foregoing findings of fact and the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.The Unionisa labor organization within the meaning of Section 2(5) oftheAct.2.By failureto rehire JuneHopper and to recall Joy Longest after layoff, andby dischargingand refusing to reinstate ErnestDale Edwards and Troy Kennedy,because of their union affiliation and activity,thereby discouragingmembershipin a labor organization,Respondent has engaged in and is engaging in unfair laborpracticeswithin themeaning of Section 8(a)(3) ofthe Act.3.By the aboveconduct and by interrogation of employees,surveillance of theirunion activities,and threatsof reprisalbecause of such activities, which tendedto interferewith, restrain, and coerceemployees in exerciseof rightsguaranteedto them bySection7 of the Act,Respondent has engaged in and is engaging inunfairlabor practiceswithin the meaning of Section8(a) (1) of the Act.4.Except as found abovein this Decision, Respondent has not engaged in anyother unfairlabor practices as chargedin the complaint as amended.RECOMMENDED ORDEROn the basis of the foregoing findings of fact,conclusions of law, and theentire record in the case,I recommend that Cornwell Company,Inc., its officers,agents, successors,and assigns,shall:1.Cease and desist from:'(a)Discouraging membership in the above-named Union or any other labororganization of its employees by discharging and refusing ,to, reinstate,refusing torehire, refusing to recall employees after layoff,or in any other manner discriminating CORNWELL COMPANY, INC.73in regard to their hire or tenure of employment, or any term or condition ofemployment, except to the extent permitted by the proviso to Section 8(a)(3) ofthe Act, as amended.(b) Interrogating employees about their union activities, affiliations, or senti-ments in a manner ,constituting interference, restraint, or coercion within themeaning of Section 8(a)(1) of the Act, engaging in surveillance of their unionor'concerted activities, threatening them with discharge or other reprisal becauseof such activities, or in any other manner interfering with, restraining, or coercingthem in the exercise of any of the rights guaranteed to them by Section 7 ofthe Act.2.Take the following affirmative action designed to effectuate the policies ofthe Act-(a)Offer to Joy Longest, June Hopper, Ernest Dale Edwards, and TroyKennedy immediate and full reinstatement to their former or substantiallyequivalent positions, without prejudice to seniority or other rights and privilegespreviously enjoyed, and make said employees whole for any loss of pay they mayhave suffered by reason of the discrimination against them in the manner set forthin the section entitled "The Remedy."(b) Post at its plant in Paoli, Indiana, copies of the attached notice marked"Appendix." 70Copies of said notice, to be furnished by the Regional DirectorforRegion 25, shall, after being duly signed by Respondent's representative, beposted by Respondent immediately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter, in conspicuous places, including all placeswhere notices to its employees are customarily postedReasonable steps shall betaken by Respondent to insure that said notices are not altered, defaced, or coveredby any other material.,(c) Preserve and, upon request, make available to the Board or its agents, forexamination and copying, all payroll records, social security payment records,timecards, personnel records and reports, and all other records necessary to com-pute the amount of backpay due and the right of reinstatement under the termsof this Recommended Order.(d)Notify said Regional Director, in writing, within 20 days from the date ofreceipt of this Decision, what steps- Respondent has taken to comply herewith.71IT IS FURTHER RECOMMENDED that the complaint be dismissed insofar as italleges a discriminatory 'discharge or layoff of Joy Longest, discharge of JuneHopper, Franklin.. S. TiJlett, and Robert H. Collins, and a failure to reinstatenot found in this Decision.7u In the event that this Recommended Order is adopted by the Board,the words "aDecision and Order"shall be substituted for the words"the Recommended Order of aTrial Examiner"in the notice.In the further event that the Board'sOrder be enforcedby a decree of a United States Court of Appeals, the words "a Decree of the United StatesCourt of Appeals Enforcing an Order"shall be substituted for the words"a Decisionand Order."71In the event that this Recommended Order is adopted by the Board, this provisionshall be modified to read:"Notify said Regional Director,in writing,within 10 days fromthe date of this Order,what stepsthe Respondenthas taken to comply herewith "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act; as amended, we hereby notify our employees that:WE WILL NOT discourage membership by any of our employees in UnitedFurnitureWorkers of America, AFL-CIO, or in any other labor organization,by discharging or refusing to reinstate, refusing to rehire, or refusing to recallemployees after layoff, or in any other manner discriminating against employeesin regard to their hire or tenure of employment or any other term of conditionof employment, except to the extent permitted by the proviso, to Section 8 (a) (3)of the Act, as amended.WE WILL off, er'Joy ,Longest,"June Hopper, Ernest Dale Edwards, and TroyKennedy immediate"and' full 'reinstatement to their"formers or substantiallyequivalentpositions, "without prejudice to seniority or 'other rights and 74DECISIONS OF NATIONAL LABOR RELATIONS BOARDprivileges previously enjoyed,and WE WILL make them whole for any loss ofpay they may have suffered as a result of the discrimination against them, inthemanner described in the Trial Examiner'sDecision.WE WILL NOT interrogate employees about their union activities,affiliation,or sentiments in a manner constituting interference,restraint,or coercionwithin the meaning of Section 8(a)(1) of the Act, engage in surveillance oftheirunion or concerted activities,threaten them with discharge or otherreprisal because of such activities,or in any other manner interfere with,restrain,or coerce our employees in the exercise of their rights to self-organization,to form, join, or assist any labor organization,to bargain col-lectively through representatives of their own choosing,to engage in concertedactivities for the purpose of collective bargaining or other mutual aid orprotection,or to refrain from any or all of such activities,except to theextent permitted by the proviso to Section 8(a)(3) of the Act, as amended.All our employees are free to become or remain, or to refrain from becomingor remaining, members of United Furniture Workers of America, AFL-CIO, orany other labor organization.CORNWELL COMPANY, INC.Employer.Dated-------------------By-------------------------------------------(Representative)(Title)NOTE.-We willnotify the above-named employees if presently serving in theArmed Forces of the United States of their right to full reinstatement upon appli-cation in accordance with the SelectiveServiceActand the Universal MilitaryTraining and Service Act, as amended,after discharge from the Armed Forces.Thisnoticemust remain posted for 60 consecutive days from the date of post-ing, and must not be altered, defaced, or covered by an other material.If employees have any question concerning this notice or compliance with itsprovisions,they may communicate directly with the Board'sRegional Office, 614ISTACenter, 150WestMarket Street,Indianapolis,Indiana 46204,Telephone633-8921.Campbell Soup CompanyandUnited Packinghouse,Food andAllied Workers, AFL-CIO.Case 16-CA-2354.June lo, 1966DECISION AND ORDEROn January 25, 1966, Trial Examiner Herman Tocker issued hisDecision in the above-entitled proceeding,finding that the Respond-ent had engaged in and wasengagingin certain unfair labor prac-tices,and recommending that it cease and desist therefrom and takecertain affirmative action, as set forth in the attached Trial Exam-iner's Decision.He further found that Respondent had not engagedin certain other unfair labor practices alleged in the complaint.Thereafter,Respondent and the General Counsel filed exceptions tothe Trial Examiner's Decision with supporting briefs.'Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended,the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel[Members Fanning,Brown,and Jenkins].1The Respondent also filed with the Board a motion to strike the General Counsel'sexceptions and brief.Thereafter,the General Counsel filed an opposition to the Re-spondent'smotion to strike.The Respondent'smotion to strike is denied as the GeneralCounsel's exceptions and brief were filed in accordance with the Board's Rules and Regula-tions and Statements of Procedure,Series 8, as amended,revised January 1, 1965.159 NLRB No. 18.